Exhibit 10.39

LEASE AGREEMENT

by and between

DAN (FL) QRS 15-7, INC.,

a Delaware Corporation

as LANDLORD

and

DANKA OFFICE IMAGING COMPANY,
a Delaware corporation,

as TENANT

Premises:

11401 16th Court North,
11101 Roosevelt Boulevard, and
9799 International Court,
St. Petersburg, Florida

Dated as of: September 27, 2002

 



--------------------------------------------------------------------------------



      1.   Demise of Premises 2 2.   Certain Definitions 2 3.   Title and
Condition 11 4.   Use of Leased Premises; Quiet Enjoyment 13 5.   Term 14 6.  
Basic Rent 15 7.   Additional Rent 15 8.   Net Lease; Non-Terminability 16 9.  
Payment of Impositions 17 10.   Compliance with Laws and Easement Agreements,
Environmental Matters 18 11.   Liens; Recording 20 12.   Maintenance and Repair
20 13.   Alterations and Improvements 21 14.   Permitted Contests 25 15.  
Indemnification 26 16.   Insurance 27 17.   Casualty and Condemnation 30 18.  
Termination Events 31 19.   Restoration 33 20.   Procedures upon Purchase 34 21.
  Assignment And Subletting, Prohibition Against Leasehold Financing 36 22.  
Events of Default 39 23.   Remedies and Damages upon Default 41 24.   Notices 44
25.   Estoppel Certificate 44 26.   Surrender 45 27.   No Merger of Title 45 28.
  Books And Records 45 29.   Determination of Value 46 30.   Non-Recourse as to
Landlord 47 31.   Financing 48 32.   Subordination, Non-Disturbance and
Attornment 49 33.   Tax Treatment; Reporting 49 34.   Single Lease Transaction
50 35.   Miscellaneous 50


EXHIBITS          


  Exhibit “A”   - Premises       Exhibit “B”   - Machinery and Equipment      
Exhibit “C”   - Schedule of Permitted Encumbrances       Exhibit “D”   - Rent
Schedule       Exhibit “E”   - Acquisition Cost       Exhibit “F”   - Percentage
Allocation of Basic Rent       Exhibit “G”   - Roosevelt III Core Work  


 



--------------------------------------------------------------------------------


                  LEASE AGREEMENT, made as of September 27, 2002, between DAN
(FL) QRS 15-7, INC., a Delaware corporation (“Landlord”), with an address c/o W.
P. Carey & Co. LLC, 50 Rockefeller Plaza, 2nd Floor, New York, New York 10020,
and DANKA OFFICE IMAGING COMPANY, a Delaware corporation (“Tenant”), with an
address at 11201 Danka Circle North, St. Petersburg, Florida 33716.

                  In consideration of the rents and provisions herein stipulated
to be paid and performed, Landlord and Tenant hereby covenant and agree as
follows:

                  1.          Demise of Premises. Landlord hereby demises and
lets to Tenant, and Tenant hereby takes and leases from Landlord (subject to the
provisions of Paragraph 5(a) as to the Roosevelt III Premises (as defined
below)), for the term and upon the provisions hereinafter specified, the
following described property (collectively, the “Leased Premises”): (a) the land
described in Exhibit “A” attached hereto together with the Appurtenances
(collectively, the “Land”); (b) (i) the building containing approximately
157,000 square feet (without representation or warranty by Landlord) known as
“Building III” and located at 11101 Roosevelt Boulevard (the “Roosevelt III
Premises”), (ii) the building containing approximately 131,000 square feet
(without representation or warranty by Landlord) located at 9799 International
Court (the “Supply Center Premises”) and (iii) the building containing
approximately 49,000 square feet (without representation or warranty by
Landlord) known as “Building D” and located at 11401 16th Court North (the
“Roosevelt D Premises”), each in St. Petersburg, Florida, and all other
structures and other improvements now or hereafter constructed on the Land,
including the Renovation Work (collectively, the “Improvements”); and (c) the
fixtures, machinery, equipment and other property described in Exhibit “B”
hereto (collectively, the “Equipment”).

                  2          Certain Definitions.

                           “Acquisition Cost” shall mean the sum of (i) the
$22,300,000 purchase price for the Leased Premises, plus (ii) the $7,700,000 in
the Renovation Work Escrow Account for the Renovation Work, plus (iii) the
Acquisition Fee, all as allocated on Exhibit “E” hereto.

                           “Acquisition Fee” shall mean the fee of $1,413,613
which shall be paid by Landlord to W. P. Carey & Co., LLC.

                           “Additional Rent” shall mean Additional Rent as
defined in Paragraph 7.

                           “Affiliate” of any Person shall mean any Person which
shall (1) control, (2) be under the control of, or (3) be under common control
with such Person (the term “control” as used herein shall be deemed to mean
ownership of more than 50% of the outstanding Voting Stock of a corporation, or
other majority equity and control interest if such Person is not a corporation).

                           “Alterations” shall mean all changes, additions,
improvements or repairs to, all alterations, reconstructions, renewals,
replacements or removals of and all substitutions or replacements for any of the
Improvements or Equipment, both interior and exterior, structural and
non-structural, and ordinary and extraordinary.

- 2 -



--------------------------------------------------------------------------------


                            “Appurtenances” shall mean all tenements,
hereditaments, easements, rights-of-way, rights, privileges in and to the Land,
including (a) easements over other lands granted by any Easement Agreement and
(b) any streets, ways, sidewalks, curbs, driveways, alleys, vault spaces, gores
or strips of land adjoining the Land.

                           “Assignment” shall mean any assignment of rents and
leases from Landlord to a Lender which (a) encumbers any of the Leased Premises
and (b) secures Landlord’s obligation to repay a Loan, as the same may be
amended, supplemented or modified from time to time.

                           “Basic Rent” shall mean Basic Rent as defined in
Paragraph 6.

                           “Basic Rent Payment Dates” shall mean the Basic Rent
Payment Dates as defined in Paragraph 6.

                           “Business Day” shall mean any day other than a
Saturday, Sunday or other day on which banks are authorized to be closed in the
State of New York or the State of Florida.

                           “Casualty” shall mean any damage to or destruction of
or which affects the Leased Premises.

                           “Collateral” shall mean Collateral defined in
Paragraph 32(b).

                           “Completion Date” shall mean the date on which (a)
the Renovation Work shall have been Substantially Completed in accordance with
the Plans and (b) all permanent permits and licenses required for the occupancy
of the Improvements located at the Roosevelt III Premises and the Roosevelt D
Premises have been obtained; but in no event shall the Completion Date be later
than July 1, 2003, subject to extension for Force Majeure (not to exceed ninety
(90) days).

                           “Condemnation” shall mean a Taking and/or a
Requisition.

                           “Condemnation Notice” shall mean notice or knowledge
of the institution of or intention to institute any proceeding for Condemnation.

                           “Costs” of a Person or associated with a specified
transaction shall mean all reasonable costs and expenses incurred by such Person
or associated with such transaction, including without limitation, attorneys’
fees and expenses, court costs, brokerage fees, escrow fees, title insurance
premiums, mortgage commitment fees, mortgage points, recording fees and transfer
taxes, as the circumstances require.

                           “CPI” shall mean CPI as defined in Exhibit “D”
hereto.

                           “Default Rate” shall mean the Default Rate as defined
in Paragraph 7(a)(iv).

- 3 -



--------------------------------------------------------------------------------


                            “Easement Agreement” shall mean any conditions,
covenants, restrictions, easements, declarations, licenses and other agreements
listed as Permitted Encumbrances or as may hereafter affect the Leased Premises.

                           “Environmental Law” shall mean (i) whenever enacted
or promulgated, any applicable federal, state and local law, statute, ordinance,
rule, regulation, license, permit, authorization, approval, consent, court
order, judgment, decree, injunction, code, requirement or agreement with any
governmental entity, (x) relating to pollution (or the cleanup thereof), or the
protection of air, water vapor, surface water, groundwater, drinking water
supply, land (including land surface or subsurface), plant, aquatic and animal
life from injury caused by a Hazardous Substance or (y) concerning exposure to,
or the use, containment, storage, recycling, reclamation, reuse, treatment,
generation, discharge, transportation, processing, handling, labeling,
production, disposal or remediation of Hazardous Substances, Hazardous
Conditions or Hazardous Activities, in each case as amended and as now or
hereafter in effect, and (ii) any common law or equitable doctrine (including,
without limitation, injunctive relief and tort doctrines such as negligence,
nuisance, trespass and strict liability) that may impose liability or
obligations or injuries or damages due to or threatened as a result of the
presence of, exposure to, or ingestion of, any Hazardous Substance. The term
Environmental Law includes, without limitation, the federal Comprehensive
Environmental Response Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act, the federal Water Pollution Control Act, the
federal Clean Air Act, the federal Clean Water Act, the federal Resources
Conservation and Recovery Act of 1976 (including the Hazardous and Solid Waste
Amendments to RCRA), the federal Solid Waste Disposal Act, the federal Toxic
Substance Control Act, the federal Insecticide, Fungicide and Rodenticide Act,
the federal Occupational Safety and Health Act of 1970, the federal National
Environmental Policy Act and the federal Hazardous Materials Transportation Act,
each as amended and as now or hereafter in effect and any similar state or local
Law.

                           “Environmental Violation” shall mean (a) any direct
or indirect discharge, disposal, spillage, emission, escape, pumping, pouring,
injection, leaching, release, seepage, filtration or transporting of any
Hazardous Substance at, upon, under, onto or within the Leased Premises, or from
the Leased Premises to the environment, in violation of any Environmental Law or
in excess of any reportable quantity established under any Environmental Law or
which could result in any liability to Landlord, Tenant or Lender, any Federal,
state or local government or any other Person for the costs of any removal or
remedial action or natural resources damage or for bodily injury or property
damage, (b) any deposit, storage, dumping, placement or use of any Hazardous
Substance at, upon, under or within the Leased Premises in violation of any
Environmental Law or in excess of any reportable quantity established under any
Environmental Law or which could result in any liability to any Federal, state
or local government or to any other Person for the costs of any removal or
remedial action or natural resources damage or for bodily injury or property
damage, (c) the abandonment or discarding of any barrels, containers or other
receptacles containing any Hazardous Substances in violation of any
Environmental Laws, (d) any activity, occurrence or condition which could result
in any liability, cost or expense to Landlord or Lender or any other owner or
occupier of the Leased Premises, or which could result in a creation of a lien
on the Leased Premises under any Environmental Law, or (e) any violation of or
noncompliance with any Environmental Law.

- 4 -



--------------------------------------------------------------------------------


                            “Equipment” shall mean the Equipment as defined in
Paragraph 1.

                           “Event of Default” shall mean an Event of Default as
defined in Paragraph 22(a) and as used in this Lease shall mean an Event of
Default beyond the expiration of any applicable notice and cure period set forth
in Paragraph 22(b).

                           “Fair Market Value” shall mean the higher of (a) the
fair market value of the Leased Premises as of the Relevant Date as if
unaffected and unencumbered by this Lease or (b) the fair market value of the
Leased Premises as of the Relevant Date as affected and encumbered by this Lease
and assuming that the Term has been extended for all extension periods provided
for herein. For all purposes of this Lease, Fair Market Value shall be
determined in accordance with the procedure specified in Paragraph 29.

                           “Fair Market Value Date” shall mean the date when the
Fair Market Value is determined in accordance with Paragraph 29.

                           “Federal Funds” shall mean federal or other
immediately available funds which at the time of payment are legal tender for
the payment of public and private debts in the United States of America.

                           “Force Majeure” shall mean, with respect to Landlord
or Tenant, as applicable, or their respective architect, engineer, contractors
or subcontractors, delays or hindrances caused by (i) regional or industry-wide
strikes, (ii) acts of God, (iii) acts of a public enemy, (iv) unavailability of,
or inability to obtain, labor or materials by reason of acts of any governmental
authority which affect the supply or availability of labor or materials, (v)
floods and (vi) rebellions, riots, insurrections, sabotage, terrorism or threats
of terrorism; provided that, wherever a party is entitled under the terms of
this Lease to assert a claim of Force Majeure as the basis for the failure or
inability of such party to perform any obligation under this Lease, such claim
shall be recognized only if the party claiming delay or hindrance as a result of
Force Majeure shall have diligently sought to minimize the period of delay or
hindrance by all commercially reasonable means, including, without limitation,
seeking alternate sources of labor or materials or the use of overtime labor or
operations to accelerate performance of the applicable work and, provided
further, that in no event shall a party’s financial inability to perform
constitute Force Majeure.

                           “General Contractor” shall mean, the general
construction contractor for the Renovation Work.

                           “Guarantor” shall mean, collectively, Danka Holding
Company, a Delaware corporation and Danka Business Systems, PLC, a public
limited company incorporated in England and Wales.

                           “Guaranty” shall mean that certain Guaranty and
Suretyship Agreement, dated as of the date hereof, by Guarantor in favor of
Landlord.

                           “Hazardous Activity” means any activity, process,
procedure or undertaking which directly or indirectly (i) procures, generates or
creates any Hazardous Substance; (ii) causes or results in (or threatens to
cause or result in) the release, seepage, spill,

- 5 -



--------------------------------------------------------------------------------


leak, flow, discharge or emission of any Hazardous Substance into the
environment (including the air, ground water, watercourses or water systems),
(iii) involves the containment or storage of any Hazardous Substance; or (iv)
would cause the Leased Premises or any portion thereof to become a hazardous
waste treatment, recycling, reclamation, processing, storage or disposal
facility within the meaning of any Environmental Law.

                           “Hazardous Condition” means any condition which would
support any claim or liability under any Environmental Law, including the
presence of underground storage tanks.

                           “Hazardous Substance” means (i) any substance,
material, product, petroleum, petroleum product, derivative, compound or
mixture, mineral (including asbestos), chemical, gas, medical waste, or other
pollutant, in each case whether naturally occurring, man-made or the by-product
of any process, that is toxic, harmful or hazardous or acutely hazardous to the
environment or public health or safety or (ii) any substance supporting a claim
under any Environmental Law, whether or not defined as hazardous as such under
any Environmental Law. Hazardous Substances include, without limitation, any
toxic or hazardous waste, pollutant, contaminant, industrial waste, petroleum or
petroleum-derived substances or waste, radon, radioactive materials, asbestos,
asbestos containing materials, urea formaldehyde foam insulation, lead and
polychlorinated biphenyls.

                           “Impositions” shall mean the Impositions as defined
in Paragraph 9(a).

                           “Improvements” shall mean the Improvements as defined
in Paragraph 1.

                           “Indemnitee” shall mean an Indemnitee as defined in
Paragraph 15.

                           “Initial Term” shall mean the period commencing on
the Outside Date and ending on the Expiration Date.

                           “Insurance Requirements” shall mean the requirements
of all insurance policies required to be maintained in accordance with this
Lease.

                           “Key Rent” shall mean the rent payment in the amount
of $1,237,000 payable by Tenant to Landlord in consideration Landlord’s
performance of the Roosevelt III Core Work and the delivery of possession of the
Roosevelt III Premises with such work substantially completed; payment thereof
to be in the form of (i) cash or immediately available funds or (ii) a letter or
credit in form and substance acceptable to Landlord, subject to reconciliation
as described on Exhibit D.

                           “Land” shall mean the Land as defined in Paragraph 1.

                           “Landlord” shall mean DAN (FL) QRS 15-7, INC., and
any Person that succeeds to Landlord’s interest, as lessor, under this Lease.

                           “Landlord’s Consultant” shall mean the engineering or
architectural consultant selected by Landlord to perform the tasks assigned to
such Person in this Lease.

- 6 -



--------------------------------------------------------------------------------


                            “Law” shall mean any constitution, statute, rule of
law, code, ordinance, order, judgment, decree, injunction, rule, regulation,
policy, requirement or administrative or judicial determination, even if
unforeseen or extraordinary, of every duly constituted governmental authority,
court or agency, now or hereafter enacted or in effect.

                           “Lease” shall mean this Lease Agreement.

                           “Lease Year” shall mean, with respect to the first
Lease Year, the period commencing on the Commencement Date and ending at
midnight on the last day of the twelfth (12th) consecutive calendar month
following the month in which the Commencement Date occurred, and each succeeding
twelve (12) month period during the Term.

                           “Leased Premises” shall mean the Leased Premises as
defined in Paragraph 1.

                           “Legal Requirements” shall mean the requirements of
all present and future Laws (including but not limited to Environmental Laws and
Laws relating to accessibility to, usability by, and discrimination against,
disabled individuals) and all covenants, restrictions and conditions now or
hereafter of record (to the extent valid and enforceable) which may be
applicable to Tenant or to any of the Leased Premises, or to the use, manner of
use, occupancy, possession, operation, maintenance, alteration, repair or
restoration of any of the Leased Premises, even if compliance therewith
necessitates structural changes or improvements or results in interference with
the use or enjoyment of any of the Leased Premises or requires Tenant to carry
insurance other than as required by this Lease.

                           “Lender” shall mean any person or entity (and its
respective successors and assigns) which may, on or after the date hereof, make
a Loan to Landlord or be the holder of a Note.

                           “Loan” shall mean any loan made by one or more
Lenders to Landlord, which loan is secured by a Mortgage and an Assignment and
evidenced by a Note.

                           “Monetary Obligations” shall mean Rent and all other
sums payable by Tenant under this Lease to Landlord, to any third party on
behalf of Landlord or to any Indemnitee.

                           “Mortgage” shall mean any mortgage or deed of trust
from Landlord to a Lender which (a) encumbers any of the Leased Premises and (b)
secures Landlord’s obligation to repay a Loan, as the same may be amended,
supplemented or modified.

                           “Net Award” shall mean (a) the entire award payable
to Landlord or Lender by reason of a Condemnation whether pursuant to a judgment
or by agreement or otherwise, or (b) the entire proceeds of any insurance
required under clauses (i), (ii) (to the extent payable to Landlord or Lender),
(iv), (v) or (vi) of Paragraph 16(a), as the case may be, less any expenses
incurred by Landlord and Lender in collecting such award or proceeds.

                           “Note” shall mean any promissory note evidencing
Landlord’s obligation to repay a Loan, as the same may be amended, supplemented
or modified.

- 7 -



--------------------------------------------------------------------------------


                            “Outside Date” shall mean the earlier to occur of
(A) July 1, 2003 and (B) the Completion Date.

                           “Partial Casualty” shall mean any Casualty which does
not constitute a Termination Event.

                           “Partial Condemnation” shall mean any Condemnation
which does not constitute a Termination Event.

                           “Permitted Encumbrances” shall mean those covenants,
restrictions, reservations, liens, conditions and easements and other
encumbrances, other than any Mortgage or Assignment, listed on Exhibit “C”
hereto (but such listing shall not be deemed to revive any such encumbrances
that have expired or terminated or are otherwise invalid or unenforceable).

                           “Person” shall mean an individual, partnership,
association, corporation or other entity.

                           “Plans” shall mean the plans and specifications
submitted by Tenant to Landlord for the Renovation Work and reviewed and
approved by Landlord’s Consultant.

                           “Prepayment Premium” shall mean any payment required
to be made by Landlord to a Lender under a Note or any other document evidencing
or securing a Loan (other than payments of principal and/or interest which
Landlord is required to make under a Note or a Mortgage) solely by reason of any
prepayment or defeasance of any principal due under a Note or Mortgage and which
Landlord is required to make or perform under the terms thereof, and which may
without limitation take the form of (i) a “make whole” or yield maintenance
clause requiring a prepayment premium or (ii) a defeasance payment (such
defeasance payment to be an amount equal to the positive difference between (a)
the total amount required to defease a Loan and (b) the outstanding principal
balance of the Loan as of the date of such defeasance plus reasonable Costs of
Landlord and Lender.

                           “Present Value” of any amount shall mean such amount
discounted by a rate per annum which is the lower of (a) the Prime Rate at the
time such present value is determined or (b) six percent (6%) per annum.

                           “Prime Rate” shall mean the annual interest rate as
published, from time to time, in The Wall Street Journal as the “Prime Rate” in
its column entitled “Money Rate”. The Prime Rate may not be the lowest rate of
interest charged by any “large U.S. money center commercial banks” and Landlord
makes no representations or warranties to that effect. In the event The Wall
Street Journal ceases publication or ceases to publish the “Prime Rate” as
described above, the Prime Rate shall be the average per annum discount rate
(the “Discount Rate”) on ninety-one (91) day bills (“Treasury Bills”) issued
from time to time by the United States Treasury at its most recent auction, plus
three hundred (300) basis points. If no such 91–day Treasury Bills are then
being issued, the Discount Rate shall be the discount rate on Treasury Bills
then being issued for the period of time closest to ninety-one (91) days.

                           “Project Costs” shall mean, collectively, the sum of
all hard and soft costs incurred or to be incurred by or on behalf of (A)
Landlord in connection with the completion of

- 8 -



--------------------------------------------------------------------------------


the Roosevelt III Core Work; provided that the portion of the Project Costs
attributable to the Roosevelt III Core Work shall be in an amount not to exceed
$3,950,000 (unless otherwise expressly agreed by Landlord), and (B) Tenant in
connection with the completion of the TI Work; provided that, (i) in no event
shall “soft costs” exceed fifteen percent (15%)(the “Soft Cost Cap”) of the
total Project Costs (excluding the Roosevelt III Core Work costs) attributable
to either of the applicable Related Premises without the consent of Landlord;
(ii) aggregate Project Costs shall not be less than $7,700,000; (iii) Project
Costs attributable to the Roosevelt D Premises shall not be less than $750,000;
and (iv) the Project Costs attributable to the TI Work at the Roosevelt III
Premises shall not be less than $3,000,000; provided that, if the actual Project
Costs attributable to the Roosevelt III Core Work are less than the maximum
amount set forth in (A) above, any such remaining balance shall be held in the
Renovation Work Escrow Account and may be utilized by Tenant to pay for Project
Costs attributable to the TI Work and, if the actual Project Costs attributable
to the Roosevelt III Core Work are in excess of the maximum amount set forth in
(A) above, Landlord shall be entitled to use any funds remaining in the
Renovation Work Escrow Account to pay for Project Costs attributable to the
Roosevelt III Core Work.

                           “Related Premises” shall mean, as applicable, the
Roosevelt III Premises, Roosevelt D Premises and Supply Center Premises.

                           “ Relevant Amount” shall mean the Termination Amount
or such other agreed amount, as the case may be.

                           “Relevant Date” shall mean (a) the date immediately
prior to the date on which the applicable Condemnation Notice is received, in
the event of a Termination Notice under Paragraph 18 which is occasioned by a
Taking, (b) the date immediately prior to the date on which the applicable
Casualty occurs, in the event of a Termination Notice under Paragraph 18 which
is occasioned by a Casualty, (c) the date when Fair Market Value is
redetermined, in the event of a redetermination of Fair Market Value pursuant to
Paragraph 20(c), and (d) the date immediately prior to the Event of Default
giving rise to the need to determine Fair Market Value in the event Landlord
provides Tenant with notice of its intention to require Tenant to make a
termination offer under Paragraph 23(a)(iii).

                           “Remaining Sum” shall mean Remaining Sum as defined
in Paragraph 19(c).

                           “Renewal Term” shall mean Renewal Term as defined in
Paragraph 5.

                           “Renovation Term” shall mean the period commencing on
the date of this Lease and ending on the Outside Date.

                           “Renovation Work” shall mean, collectively, (i) the
Roosevelt III Core Work and (ii) the TI Work.

                           “Renovation Work Escrow Account” shall mean the
construction escrow account, or a segregated cash account, established by
Landlord in the initial principal amount of (i) $3,950,000 for the Roosevelt III
Core Work, (ii) $3,000,000 for the TI Work at the Roosevelt

- 9 -



--------------------------------------------------------------------------------


III Premises and (iii) $750,000 for the TI Work at the Roosevelt D Premises, and
which shall be used by Landlord and Tenant, as applicable to pay for the costs
of the Renovation Work in accordance with the Plans and the terms of this Lease.

                           “Rent” shall mean, collectively, Basic Rent and
Additional Rent.

                           “Requisition” shall mean any temporary requisition or
confiscation of the use or occupancy of any of the Leased Premises by any
governmental authority, civil or military, whether pursuant to an agreement with
such governmental authority in settlement of or under threat of any such
requisition or confiscation, or otherwise.

                           “Retainage” shall mean a 10% retainage withheld from
each Advance on each interim payment to the General Contractor in connection
with the Renovation Work.

                           “Roosevelt III Core Work” shall mean the work to be
performed by or on behalf of Landlord (but for the use and benefit of Tenant) at
the Roosevelt III Premises, as more particularly identified on the line item
budget on Exhibit G annexed hereto, necessary to obtain a “Certificate of
Completion” or “Certificate of Compliance” with respect thereto; such work to be
performed by a general contractor acceptable to both Landlord and Tenant,
pursuant to Plans and in accordance with a project cost budget mutually
acceptable to Landlord and Tenant.

                           “Roosevelt III Effective Date” shall mean the date
that the Roosevelt III Core Work is Substantially Completed.

                           “Site Assessment” shall mean a Site Assessment as
defined in Paragraph 10(c).

                           “State” shall mean the State of Florida.

                           “Subsidiary” of any Person means a corporation a
majority of the Voting Stock of which is at the time owned, or the management of
which is otherwise controlled, directly or indirectly, through one or
intermediaries, or both, by such Person.

                           “Substantial Completion” or “Substantially Completed”
(whether or not capitalized) shall mean the completion of construction, except
for minor details of construction, decoration and mechanical adjustment, the
non-completion of which will not materially interfere with (i) the performance
and completion of the TI Work or (ii) Tenant’s use and occupancy of the
applicable Related Premises for Tenant’s business, as applicable.

                           “Surviving Obligations” shall mean any obligations of
Tenant under this Lease, actual or contingent, which arise on or prior to the
expiration or prior termination of this Lease or which survive such expiration
or termination by their own terms.

                           “Taking” shall mean (a) any taking or damaging of all
or a portion of any of the Leased Premises (i) in or by condemnation or other
eminent domain proceedings pursuant to any Law, general or special, or (ii) by
reason of any agreement with any condemnor in settlement of or under threat of
any such condemnation or other eminent domain proceeding, or (iii) by any other
means, or (b) any de facto condemnation. The Taking shall be considered to

- 10 -



--------------------------------------------------------------------------------


have taken place as of the later of the date actual physical possession is taken
by the condemnor, or the date on which the right to compensation and damages
accrues under the law applicable to the Leased Premises.

                           “Term” shall mean the Term as defined in Paragraph 5.

                           “Termination Amount” shall mean the greater of (a)
the sum of the Fair Market Value and the applicable Prepayment Premium which
Landlord will be required to pay in prepaying or defeasing, as applicable, any
Loan with proceeds of the Termination Amount or (b) the sum of the Acquisition
Cost and the applicable Prepayment Premium which Landlord will be required to
pay in prepaying or defeasing in whole or in part, as applicable, any Loan with
proceeds of the Termination Amount.

                           “Termination Date” shall mean Termination Date as
defined in Paragraph 18.

                           “Termination Event” shall mean a Termination Event as
defined in Paragraph 18.

                            “Termination Notice” shall mean Termination Notice
as defined in Paragraph 18(a).

                           “TI Work” shall mean the renovation and construction
work to be performed by Tenant in the interior of the buildings located on the
Roosevelt III Premises and the Roosevelt D Premises, the installation of the
Equipment therein (other than the Equipment installed as a part of the Roosevelt
III Core Work) and the completion of any paving and landscaping work at the
Roosevelt III Premises, as applicable, all in accordance with the Plans.

                           “Voting Stock” means shares of stock of a corporation
having ordinary voting power to elect the board of directors or other managers
of such corporation.

                           “Warranties” shall mean Warranties as defined in
Paragraph 3(d).

                  3.          Title and Condition.

                           (a)         The Leased Premises are demised and let
subject to (i) the rights of any Persons in possession of the Leased Premises,
(ii) the existing state of title of any of the Leased Premises, including any
Permitted Encumbrances, (iii) any state of facts which an accurate survey or
physical inspection of the Leased Premises might show, (iv) all Legal
Requirements, including any existing violation of any thereof, and (v) the
condition of the Leased Premises as of the commencement of the Term, without
representation or warranty by Landlord.

                           (b)         LANDLORD LEASES AND WILL LEASE AND TENANT
TAKES AND WILL TAKE THE LEASED PREMISES AS IS ON THE DATE HEREOF AND ON THE
COMPLETION DATE. TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER ACTING AS LANDLORD
HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT MADE AND WILL NOT MAKE, NOR SHALL
LANDLORD BE DEEMED TO

- 11 -



--------------------------------------------------------------------------------


HAVE MADE, ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY OF THE LEASED PREMISES, INCLUDING ANY WARRANTY OR REPRESENTATION AS TO (i)
ITS FITNESS, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE, (ii) THE
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, (iii) THE EXISTENCE OF ANY
DEFECT, LATENT OR PATENT, (iv) LANDLORD’S TITLE THERETO, (v) VALUE, (vi)
COMPLIANCE WITH SPECIFICATIONS, (vii) LOCATION, (viii) USE, (ix) CONDITION, (x)
MERCHANTABILITY, (xi) QUALITY, (xii) DESCRIPTION, (xiii) DURABILITY, (xiv)
OPERATION, (xv) THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, HAZARDOUS CONDITION OR
HAZARDOUS ACTIVITY OR (xvi) COMPLIANCE OF THE LEASED PREMISES WITH ANY LAW OR
LEGAL REQUIREMENT; AND ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT.
TENANT ACKNOWLEDGES THAT THE LEASED PREMISES IS OF ITS SELECTION AND TO ITS
SPECIFICATIONS AND THAT THE LEASED PREMISES HAS BEEN INSPECTED BY TENANT AND IS
SATISFACTORY TO IT. IN THE EVENT OF ANY DEFECT OR DEFICIENCY IN ANY OF THE
LEASED PREMISES OF ANY NATURE, WHETHER LATENT OR PATENT, LANDLORD SHALL NOT HAVE
ANY RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO OR FOR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING STRICT LIABILITY IN TORT). THE PROVISIONS OF
THIS PARAGRAPH 3(b) HAVE BEEN NEGOTIATED, AND ARE INTENDED TO BE A COMPLETE
EXCLUSION AND NEGATION OF ANY WARRANTIES BY LANDLORD, EXPRESS OR IMPLIED, WITH
RESPECT TO ANY OF THE LEASED PREMISES, ARISING PURSUANT TO THE UNIFORM
COMMERCIAL CODE OR ANY OTHER LAW NOW OR HEREAFTER IN EFFECT OR ARISING
OTHERWISE.

                           (c)         Tenant represents to Landlord that Tenant
has examined the title to the Leased Premises prior to the execution and
delivery of this Lease and has found the same to be satisfactory for the
purposes contemplated hereby. Tenant acknowledges that (i) fee simple title
(both legal and equitable) is in Landlord and that Tenant has only the leasehold
right of possession and use of the Leased Premises as provided herein, (ii) the
Improvements conform to all material Legal Requirements and all Insurance
Requirements, (iii) all easements necessary or appropriate for the use or
operation of the Leased Premises have been obtained, (iv) all contractors and
subcontractors who have performed work on or supplied materials to the Leased
Premises have been fully paid, and all materials and supplies have been fully
paid for, (v) except for the Renovation Work to be performed, the Improvements
have been fully completed in all material respects in a workmanlike manner of
first class quality, and (vi) except for the Renovation Work to be performed,
all Equipment necessary or appropriate for the use or operation of the Leased
Premises has been installed and is presently fully operative in all material
respects.

                           (d)         Landlord hereby assigns to Tenant,
without recourse or warranty whatsoever, all assignable warranties, guaranties,
indemnities and similar rights (collectively, “Warranties”) which Landlord may
have against any manufacturer, seller, engineer, contractor or builder in
respect of any of the Leased Premises. Such assignment shall remain in effect
until the expiration or earlier termination of this Lease, whereupon such
assignment shall cease and all of Warranties, guaranties, indemnities and other
rights shall automatically revert to Landlord. In confirmation of such reversion
Tenant shall execute and deliver promptly any certificate or other

- 12 -



--------------------------------------------------------------------------------


document reasonably required by Landlord. Landlord shall also retain the right
to enforce any guaranties upon the occurrence of an Event of Default. Tenant
shall enforce the Warranties in accordance with their respective terms.

                           (e)         All Improvements constructed and
Equipment installed as part of the Renovation Work will be owned by Landlord and
are included within the Leased Premises. Tenant acknowledges that the Renovation
Work has not yet been completed, and Tenant represents and warrants that it
shall cause the TI Work to be completed in accordance with the Plans, whether or
not the amount being held in the Renovation Work Escrow Account is sufficient
therefor. Landlord does not and will not make any representations or warranties
with respect to any of the Renovation Work. Tenant further acknowledges that,
upon occurrence of an event of default beyond any applicable notice and cure
period by Tenant under any contract or agreement for the TI Work, Landlord, in
addition to all other remedies of Landlord under this Lease, shall have the
right, but not the obligation, to complete the TI Work in accordance with the
Plans. If Landlord so completes the TI Work, Tenant will not be excused from
paying all Rent due pursuant to the terms of this Lease, and Landlord shall have
the right to exercise any or all of its remedies hereunder following an Event of
Default. All acknowledgments of Tenant regarding the Leased Premises contained
in Paragraph 3(b) shall be deemed to have been made again as of the Roosevelt
III Effective Date and the Completion Date.

                  4.          Use of Leased Premises; Quiet Enjoyment.

                           (a)         Tenant may occupy and use the Leased
Premises as a call center, data center, warehouse and distribution center
(including staging and assembly) and office use in connection with Tenant’s
business (and uses ancillary thereto) and for no other purpose without the prior
written consent of Landlord which shall not be unreasonably withheld or delayed;
provided that, in no event shall Tenant use or occupy or permit any of the
Leased Premises to be used or occupied, or do or permit anything to be done in
or on any part of the Leased Premises, in a manner which would or might (i)
violate any Law, Legal Requirement or Permitted Encumbrance in any material
respect, (ii) make void or voidable or cause any insurer to cancel any insurance
required by this Lease, or make it difficult or impossible to obtain any such
insurance at commercially reasonable rates, (iii) make void or voidable, cancel
or cause to be cancelled or release any of the Warranties, (iv) cause structural
injury to any of the Improvements or (v) constitute a public or private nuisance
or waste.

                           (b)         Subject to the provisions hereof, so long
as no Event of Default has occurred and is continuing, Tenant shall quietly
hold, occupy and enjoy the Leased Premises throughout the Term, without any
hindrance, ejection or molestation by Landlord with respect to matters that
arise after the date hereof, provided that Landlord or its agents may (not more
frequently than once every six (6) months during the Term, unless required by
Lender) enter upon and examine any of the Leased Premises at such reasonable
times as Landlord may select and upon reasonable notice to Tenant, (except in
the case of an emergency, in which no notice shall be required and no limit or
entity shall apply) for the purpose of inspecting the Leased Premises, verifying
compliance or non-compliance by Tenant with its obligations hereunder and the
existence or non-existence of an Event of Default or event which with the
passage of time and/or notice would constitute an Event of Default, showing the
Leased Premises to prospective

- 13 -



--------------------------------------------------------------------------------


Lenders and purchasers and taking such other action with respect to the Leased
Premises as is permitted by any provision hereof.

                  5.          Term.

                           (a)         Subject to the provisions hereof, Tenant
shall have and hold the Leased Premises for a term commencing on the date hereof
(the “Commencement Date”) and ending on the last day of the one hundred
eightieth (180th) month following the month in which the Outside Date occurs
(the “Expiration Date”), which term shall be comprised of the Renovation Term
and the Initial Term (as defined in this Lease) (such aggregate term, as
extended or renewed in accordance with the provisions hereof, being called the
“Term”). Notwithstanding the foregoing or anything contained in this Lease to
the contrary, the Term of this Lease (including the obligation to pay Basic Rent
or any additional rent, and the effectiveness of any representations, warranties
and indemnities set forth herein as to such Related Premises), as to the
Roosevelt III Premises only, shall not commence until the Roosevelt III
Effective Date; but nothing herein is intended to, or shall be deemed to, (i)
extend the Term of this Lease; it being agreed that the Term shall expire on the
Expiration Date (subject to renewal under Paragraph 5(b) below) as to all of the
Leased Premises, or (ii) give or grant Tenant any right or option to terminate
or cancel this Lease with respect to the Leased Premises or the Roosevelt III
Premises (or to fail or refuse to take legal possession of such Related
Premises) regardless of any delay in the substantial completion of the Roosevelt
III Core Work and delivery of possession of the Roosevelt III Premises. From and
after the Roosevelt III Effective Date, all of the terns and conditions of this
Lease, including, without limitation, representations, warranties and
indemnities, shall be applicable to all of the Leased Premises.

                           (b)         Provided that if, on or prior to the
Expiration Date or any other Renewal Date (as hereinafter defined) this Lease
shall not have been terminated pursuant to any provision hereof, then on the
Expiration Date and on the tenth (10th), anniversary of the Expiration Date (the
Expiration Date and each such anniversary being a referred to herein as a
“Renewal Date”), the Term shall be deemed to have been automatically extended
for an additional period of ten (10) years (each such extension, a “Renewal
Term”), unless Tenant shall notify Landlord in writing in recordable form that
Tenant is terminating this Lease as of the next Renewal Date on or before the
later to occur of: (x) the date that is thirty (30) days after Tenant’s receipt
of notice from Landlord that the Lease term will be extended unless Tenant so
notifies Landlord of its election to terminate the Lease; and (y) the date that
is eighteen (18) months prior to the next Renewal Date; provided that, nothing
herein shall prevent Tenant from delivering such notice at any earlier date. Any
such extension of the Term shall be subject to all of the provisions of this
Lease, as the same may be amended, supplemented or modified (except that Tenant
shallnot have the right to any further Renewal Terms).

                           (c)         If Tenant exercises its option not to
extend or further extend the Term, or if an Event of Default occurs, then
Landlord shall have the right during the remainder of the Term then in effect
and, in any event, Landlord shall have the right during the last year of the
Term, to (i) advertise the availability of the Leased Premises for sale or
reletting and to erect upon the Leased Premises signs indicating such
availability and (ii) show the Leased Premises to prospective purchasers or
tenants or their agents at such reasonable times as Landlord may select and upon
reasonable notice to Tenant.

- 14 -



--------------------------------------------------------------------------------


                  6.          Basic Rent; Key Rent. Tenant shall pay to
Landlord, as annual rent for the Leased Premises during the Term, the amounts
determined in accordance with Exhibit “D” hereto (“Basic Rent”), commencing on
the twenty-fifth day of September 2002 and continuing on the same day of
December, March, June and September thereafter during the Term. (each such day
being a “Basic Rent Payment Date”). Each such rental payment shall be made, at
Landlord’s sole discretion, (a) to Landlord in accordance with wire transfer
instructions delivered to Tenant from time to time and/or to such one or more
other Persons, in accordance with wire transfer instructions delivered to Tenant
from time to time at such addresses and in such proportions as Landlord may
direct by written notice to Tenant at least fifteen (15) days prior to the next
occurring Basic Rent Payment Date (in which event Tenant shall give Landlord
notice of each such payment concurrent with the making thereof), and (b) by wire
transfer in Federal Funds no later than the applicable Basic Rent Payment Date.
Pro rata Basic Rent for the period from the date hereof through the
twenty-fourth day of September, 2002 shall be paid on the date hereof, and pro
rata Basic Rent for the period from the twenty-fifth day of the last month of
the Term through the last day of the last month of the Term shall be paid with
the quarterly installment of Basic Rent. In addition to the Basic Rent set forth
above, concurrently with the execution and delivery of this Lease by Tenant,
Tenant shall pay to Landlord an amount equal to the lesser of (i) the entire Key
Rent, or (ii) such portion of the Key Rent that does not exceed 89.9% of Project
Costs attributable to the Roosevelt III Core Work incurred as of the date of
such payment. In the event that Tenant shall pay the Key Rent in more than one
installment pursuant to the preceding clause (ii), then each subsequent
installment of the amount due in accordance with such clause (ii) shall be due
and payable on the first day of each successive calendar month until paid in
full; but in any event, the entire Key Rent shall be due and payable on and as
of the Roosevelt III Effective Date. Such Key Rent shall be held in escrow by
and for the benefit of Landlord and shall be disbursed from escrow by Landlord
(or drawn upon, in the case of a letter of credit) on the Roosevelt III
Effective Date.

                  7.          Additional Rent.

                           (a)         Tenant shall pay and discharge, as
additional rent (collectively, “Additional Rent”):

                                            (i)         except as otherwise
specifically provided or limited herein (including, without limitation,
Paragraphs 15, 17, 20 and 30), all Costs of Tenant, Landlord and any other
Persons specifically referenced herein, as applicable, which are incurred in
connection or associated with (A) the ownership, use, non-use, occupancy,
monitoring, possession, operation, condition, design, construction, maintenance,
alteration, repair or restoration of any of the Leased Premises, (B) the
performance of any of Tenant’s obligations under this Lease, (C) any sale or
other transfer of any of the Leased Premises to Tenant under this Lease, (D) any
Condemnation proceedings, (E) the adjustment, settlement or compromise of any
insurance claims involving or arising from any of the Leased Premises, (F) the
prosecution, defense or settlement of any third party litigation involving or
arising from any of the Leased Premises, this Lease, or the sale of the Leased
Premises to Landlord, (G) the exercise or enforcement by Landlord, its
successors and assigns, of any of its rights under this Lease, (H) any amendment
to or modification or termination of this Lease made at the request of Tenant,
(I) any act undertaken by Landlord (or its counsel) at the request of Tenant, or
incurred in connection with any act of Landlord performed on behalf of Tenant
after a default by Tenant hereunder or Tenant’s failure

- 15 -



--------------------------------------------------------------------------------


to act promptly in an emergency situation, (J) all costs and fees associated
with outgoing, but not incoming, wire transfers of Rent payments, and (K) any
other items specifically required to be paid by Tenant under this Lease;

                                            (ii)         after the date all or
any portion of any installment of Basic Rent is due and not paid by the
applicable Basic Rent Payment Date, an amount (the “Late Charge”) equal to four
percent (4%) of the amount of such unpaid installment or portion thereof,
provided, however, that with respect to the first two (2) late payments of all
or any portion of any installment of Basic Rent in any Lease Year, the Late
Charge shall not be due and payable unless the Basic Rent has not been paid
within five (5) business days’ following the due date thereof;

                                            (iii)         a sum equal to any
additional sums (including any late charge, default penalties, interest and fees
of Lender’s counsel) which are payable by Landlord to any Lender under any Note
by reason of Tenant’s late payment or non-payment of Basic Rent or by reason of
an Event of Default; and

                                            (iv)         interest at the rate
(the “Default Rate”) of four percent (4%) over the Prime Rate per annum on the
following sums until paid in full: (A) any installments of Basic Rent not paid
in full on or prior to the expiration of any application notice and cure period
under Paragraph 22(b), (B) all overdue amounts of Additional Rent relating to
obligations which Landlord shall have paid on behalf of Tenant, from the date of
payment thereof by Landlord, and (C) all other overdue amounts of Additional
Rent, not paid in full on or prior to the expiration of any application notice
and cure period under Paragraph 22(b).

                           (b)         Tenant shall pay and discharge (i) any
Additional Rent referred to in Paragraph 7(a)(i) when the same shall become due,
provided that amounts which are billed to Landlord or any third party, but not
to Tenant, shall be paid within ten (10) business days after Landlord’s demand
for payment thereof, and (ii) any other Additional Rent, within ten (10)
business days after Landlord’s demand for payment thereof

                           (c)         In no event shall amounts payable under
Paragraph 7(a)(ii), (iii) and (iv) exceed the maximum amount permitted by
applicable Law.

                  8.          Net Lease; Non-Terminability.

                           (a)         This is a net lease and all Monetary
Obligations shall be paid without notice or demand and without set-off,
counterclaim, recoupment, abatement, suspension, deferment, diminution,
deduction, reduction or defense (collectively, a “Set-Off”).

                           (b)         Except as otherwise expressly provided in
this Lease, this Lease and the rights of Landlord and the obligations of Tenant
hereunder shall not be affected by any event or for any reason or cause
whatsoever foreseen or unforeseen.

                           (c)         The obligations of Tenant hereunder shall
be separate and independent covenants and agreements, all Monetary Obligations
shall continue to be payable in all events (or, in lieu thereof, Tenant shall
pay amounts equal thereto), and the obligations of Tenant hereunder shall
continue unaffected unless the requirement to pay or perform the same shall have
been terminated pursuant to an express provision of this Lease. The obligation
to pay

- 16 -



--------------------------------------------------------------------------------


Rent or amounts equal thereto shall not be affected by any collection of rents
by any governmental body pursuant to a tax lien or otherwise, whether or not
denominated as “rent” by such governmental body. All Rent payable by Tenant
hereunder shall constitute “rent” for all purposes (including Section 502(b)(6)
of the Federal Bankruptcy Code).

                           (d)         Tenant shall have no right and hereby
waives all rights which it may have under any Law (i) to quit, terminate or
surrender this Lease or any of the Leased Premises, or (ii) to any Set-Off of
any Monetary Obligations.

                  9.          Payment of Impositions.

                           (a)         Tenant shall, before interest or
penalties are due thereon, pay and discharge all taxes (including real and
personal property, franchise, sales, use, gross receipts and rent taxes), all
charges for any easement or agreement maintained for the benefit of any of the
Leased Premises, all assessments and levies, all permit, inspection and license
fees, all rents and charges for water, sewer, utility and communication services
relating to any of the Leased Premises, all ground rents and all other public
charges whether of a like or different nature, even if unforeseen or
extraordinary, imposed upon or assessed against (i) Tenant, (ii) Tenant’s
leasehold interest in the Leased Premises, (iii) any of the Leased Premises,
(iv) Landlord as a result of or arising in respect of the acquisition,
ownership, occupancy, leasing, use, possession or sale of any of the Leased
Premises, any activity conducted on any of the Leased Premises, or the Rent, or
(v) any Lender by reason of any Note, Mortgage, Assignment or other document
evidencing or securing a Loan and which (as to this clause (v)) Landlord has
agreed to pay (collectively, the “Impositions”); provided, that nothing herein
shall obligate Tenant to pay (A) income, excess profits or other taxes of
Landlord (or Lender) which are determined on the basis of Landlord’s (or
Lender’s) net income or net worth (unless such taxes are in lieu of or a
substitute for any other tax, assessment or other charge upon or with respect to
the Leased Premises which, if it were in effect, would be payable by Tenant
under the provisions hereof or by the terms of such tax, assessment or other
charge), (B) any estate, inheritance, succession, gift or similar tax imposed on
Landlord or (C) any capital gains tax imposed on Landlord in connection with the
sale of the Leased Premises to any Person. If any Imposition may be paid in
installments without interest or penalty, Tenant shall have the option to pay
such Imposition in installments; in such event, Tenant shall be liable only for
those installments which accrue or become due and payable during the Term.
Tenant shall prepare and file all tax reports required by governmental
authorities which relate to the Impositions. Tenant shall deliver to Landlord
(1) copies of all settlements and notices pertaining to the Impositions which
may be issued by any governmental authority within thirty (30) days after
Tenant’s receipt thereof, (2) receipts for payment of all taxes required to be
paid by Tenant hereunder within thirty (30) days after the due date thereof and
(3) receipts for payment of all other Impositions within thirty (30) days after
Landlord’s request therefor.

                           (b)         Following the occurrence of an Event of
Default or if Landlord is required by a Lender to pay into escrow funds
necessary to pay Escrow Charges, Tenant shall pay to Landlord such amounts (each
an “Escrow Payment”) monthly or as required by such Lender (but not more often
than monthly) so that there shall be in an escrow account an amount sufficient
to pay the Escrow Charges (as hereinafter defined) as they become due. As used
herein, “Escrow Charges” shall mean real estate taxes and assessments on or with
respect to the

- 17 -



--------------------------------------------------------------------------------


Leased Premises or payments in lieu thereof and premiums on any insurance
required by this Lease and any reserves for capital improvements, deferred
maintenance repair and/or tenant improvements and leasing commissions required
by any Lender. Landlord shall reasonably determine the amount of the Escrow
Charges (it being agreed that if required by a Lender, such amounts shall equal
any corresponding escrow installments required to be paid by Landlord) and the
amount of each Escrow Payment, and Landlord shall use its good faith efforts to
have Lender waive any requirements for Escrow Charges so long as no Event of
Default shall occur under this Lease. As long as the Escrow Payments are being
held by Landlord the Escrow Payments shall not be commingled with other funds of
Landlord or other Persons and interest thereon shall accrue for the benefit of
Tenant from the date such monies are received and invested until the date such
monies are disbursed to pay Escrow Charges. Landlord shall apply the Escrow
Payments to the payment of the Escrow Charges in such order or priority as
Landlord shall determine or as required by law. If at any time the Escrow
Payments theretofore paid to Landlord shall be insufficient for the payment of
the Escrow Charges, Tenant, within ten (10) days after Landlord’s demand
therefor, shall pay the amount of the deficiency to Landlord.

                  10.          Compliance with Laws and Easement Agreements,
Environmental Matters.

                           (a)         Tenant shall, at its expense, comply with
and conform to, and cause each Related Premises and any other Person occupying
any part thereof to comply with and conform to, in all material respects, all
Insurance Requirements and Legal Requirements (including all applicable
Environmental Laws). Tenant shall not at any time (i) cause, permit or suffer to
occur any Environmental Violation or (ii) permit any sublessee, assignee or
other Person occupying the Leased Premises under or through Tenant to cause,
permit or suffer to occur any Environmental Violation and, at the request of
Landlord or Lender, Tenant shall promptly remediate or undertake any other
appropriate response action to correct any existing Environmental Violation. Any
and all reports prepared for or by Landlord with respect to the Leased Premises
shall be for the sole benefit of Landlord and Lender and no other Person shall
have the right to rely on any such reports.

                           (b)         Tenant, at its sole cost and expense,
will at all times promptly and faithfully abide by, discharge and perform all of
the covenants, conditions and agreements contained in any Easement Agreement on
the part of Landlord or the occupier to be kept and performed thereunder. Tenant
will not alter, modify, amend or terminate any Easement Agreement, give any
consent or approval thereunder, or enter into any new Easement Agreement
without, in each case, the prior written consent of Landlord.

                           (c)         Upon prior written notice from Landlord,
Tenant shall permit such persons as Landlord may designate (“Site Reviewers”) to
visit the Leased Premises or any part thereof and perform, as agents of Tenant,
environmental site investigations and assessments (“Site Assessments”) on the
Leased Premises or any part thereof (i) in connection with any sale, financing
or refinancing of the Leased Premises, (ii) within the six month period prior to
the expiration of the Term, (iii) if required by Lender or the terms of any
credit facility to which Landlord is bound, (iv) if an Event of Default exists,
or (v) at any other time that, in the opinion of Landlord or Lender, a
reasonable basis exists to believe that an Environmental Violation or any
condition that could reasonably be expected to result in any Environmental
Violation exists.

- 18 -



--------------------------------------------------------------------------------


Such Site Assessments may include both above and below the ground testing for
Environmental Violations and such other tests as may be necessary, in the
opinion of the Site Reviewers, to conduct the Site Assessments. Tenant shall
supply to the Site Reviewers such historical and operational information
regarding the Leased Premises as may be reasonably requested by the Site
Reviewers to facilitate the Site Assessments, and shall make available for
meetings with the Site Reviewers appropriate personnel having knowledge of such
matters. The cost of performing and reporting Site Assessments shall be paid by
Tenant.

                           (d)         If an Environmental Violation occurs or
is found to exist and, in Landlord’s reasonable judgment, the cost of
remediation of, or other response action with respect to, the same is likely to
exceed $250,000, Tenant shall provide to Landlord, within fifteen (15) days
after Landlord’s request therefor, adequate financial assurances that Tenant
will effect such remediation in accordance with applicable Environmental Laws.
Such financial assurances shall be a bond or letter of credit reasonably
satisfactory to Landlord in form and substance and in an amount equal to or
greater than Landlord’s reasonable estimate, based upon a Site Assessment
performed pursuant to Paragraph 10(c), of the anticipated cost of such remedial
action.

                           (e)         Notwithstanding any other provision of
this Lease, if an Environmental Violation occurs or is found to exist and the
Term would otherwise terminate or expire, then, if the Leased Premises are not
then subject to a new lease, at the option of Landlord, the Term shall be
automatically extended beyond the date of termination or expiration and this
Lease shall remain in full force and effect beyond such date (except with
respect to Tenant’s obligation to be in physical occupancy of all or any part of
the Leased Premises) until the earlier to occur of (i) the completion of all
remedial action in accordance with applicable Environmental Laws or (ii) the
date specified in a written notice from Landlord to Tenant terminating this
Lease.

                           (f)         If Tenant fails to correct any
Environmental Violation which occurs or is found to exist, Landlord shall have
the right (but no obligation) to take any and all actions as Landlord shall deem
reasonably necessary or advisable in order to cure such Environmental Violation.

                           (g)         Tenant shall notify Landlord promptly
after becoming aware of any Environmental Violation (or alleged Environmental
Violation) or noncompliance with any of the covenants contained in this
Paragraph 10 and shall forward to Landlord immediately upon receipt thereof
copies of all orders, reports, notices, permits, applications or other
communications relating to any such violation or noncompliance.

                           (h)         All future leases, subleases or
concession agreements relating to the Leased Premises entered into by Tenant
shall contain covenants of the other party not to at any time (i) cause any
Environmental Violation to occur or (ii) permit any Person occupying the Leased
Premises through said subtenant or concessionaire to cause any Environmental
Violation to occur.

- 19 -



--------------------------------------------------------------------------------


                  11.          Liens; Recording.

                           (a)         Tenant shall not, directly or indirectly,
create or permit to be created or to remain and shall promptly discharge or
remove any lien, levy or encumbrance on any of the Leased Premises or on any
Rent or any other sums payable by Tenant under this Lease, other than any
Mortgage or Assignment, the Permitted Encumbrances and any mortgage, lien,
encumbrance or other charge created by or resulting solely from any act or
omission of Landlord. NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE
FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT OR
TO ANYONE HOLDING OR OCCUPYING ANY OF THE LEASED PREMISES THROUGH OR UNDER
TENANT, AND THAT NO MECHANICS’ OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR
MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN AND TO ANY OF
THE LEASED PREMISES. LANDLORD MAY AT ANY TIME, AND AT LANDLORD’S REQUEST TENANT
SHALL PROMPTLY, POST ANY NOTICES ON THE LEASED PREMISES REGARDING SUCH
NON-LIABILITY OF LANDLORD.

                           (b)         Tenant shall execute, deliver and record,
file or register (collectively, “record”) all such instruments as may be
required or permitted by any present or future Law in order to evidence the
respective interests of Landlord and Tenant in the Leased Premises, and shall
cause a memorandum of this Lease (or, if such a memorandum cannot be recorded,
this Lease), and any supplement hereto or thereto, to be recorded in such manner
and in such places as may be required or permitted by any present or future Law
in order to protect the validity and priority of this Lease.

                  12.          Maintenance and Repair.

                           (a)         Tenant shall at all times maintain the
Leased Premises in as good repair and appearance as they are in on thedate
hereof or the Completion Date, as applicable, and fit to be used for their
intended use in accordance with the better of the practices generally recognized
as then acceptable by other companies in its industry or observed by Tenant with
respect to the other real properties owned or operated by it, and, in the case
of the Equipment, in as good mechanical condition as it was on the later of the
date hereof or the date of its installation, as applicable, except for ordinary
wear and tear. Tenant shall take every other action as is reasonably necessary
or appropriate for the preservation and safety of the Leased Premises. Tenant
shall promptly make all Alterations of every kind and nature, whether foreseen
or unforeseen, which may be required to comply with the foregoing requirements
of this Paragraph 12(a). Landlord shall not be required to make any Alteration,
whether foreseen or unforeseen, or to maintain any of the Leased Premises in any
way, and Tenant hereby expressly waives any right which may be provided for in
any Law now or hereafter in effect to make Alterations at the expense of
Landlord or to require Landlord to make Alterations. Any Alteration made by
Tenant pursuant to this Paragraph 12 shall be made in conformity with the
provisions of Paragraph 13.

                           (b)         If any Improvement, now or hereafter
constructed, shall (i) encroach upon any setback or any property, street or
right-of-way adjoining the Leased Premises, (ii) violate the provisions of any
restrictive covenant affecting the Leased Premises, (iii) hinder or obstruct any
easement or right-of-way to which any of the Leased Premises is subject or (iv)

- 20 -



--------------------------------------------------------------------------------


impair the rights of others in, to or under any of the foregoing, Tenant shall,
promptly after receiving notice or otherwise acquiring knowledge thereof, either
(A) obtain from all necessary parties waivers or settlements of all claims,
liabilities and damages resulting from each such encroachment, violation,
hindrance, obstruction or impairment, whether the same shall affect Landlord,
Tenant or both, or (B) take such action as shall be required to remove all such
encroachments, hindrances or obstructions and to end all such violations or
impairments, including, if necessary, making Alterations.

                  13.          Alterations and Improvements.

                           (a)         Tenant shall have the right, without
having obtained the prior written consent of Landlord and Lender and provided
that no Event of Default then exists, (i) to make non-structural Alterations or
a series of related non-structural Alterations as to any Related Premises that,
as to any such Alterations or series of related Alterations, do not cost in
excess of $250,000 and (ii) to install Equipment in the Improvements or
accessions to the Equipment that, as to such Equipment or accessions, do not
cost in excess of $250,000 as to any Related Premises, so long as at the time of
construction or installation of any such Equipment or Alterations no Event of
Default exists and the value and utility of the applicable Related Premises is
not diminished thereby. If the cost of any non-structural Alterations, series of
related non-structural Alterations, Equipment or accessions thereto is in excess
of $250,000 as to any Related Premises, the prior written approval of Landlord
which approval shall not be unreasonably withheld or delayed. If Tenant desires
to make structural Alterations to any Related Premises, such structural
Alterations shall, in each instance, require the prior written approval of
Landlord. Tenant shall not construct upon the Land any additional buildings
without having first obtained the prior written consent of Landlord. Landlord
shall have the right to require Tenant to remove any Alterations except for (A)
those Alterations required by Law or (B) those Alterations under clauses (i) and
(ii) above that do not require Landlord’s approval and (iii) those Alterations
approved by Landlord in writing, unless Landlord notifies Tenant at the time
such approval is granted that removal thereof will be required.

                           (b)         If Tenant makes any Alterations pursuant
to this Paragraph 13 or as required by Paragraph 12 or 17 (such Alterations and
actions being hereinafter collectively referred to as “Work”). whether or not
Landlord’s consent is required, then (i) the market value of the Leased Premises
(or any Related Premises) shall not be lessened by any such Work or its
usefulness impaired, (ii) all such Work shall be performed by Tenant in a good
and workmanlike manner, (iii) all such Work shall be expeditiously completed in
compliance with all Legal Requirements, (iv) all such Work shall comply in all
material respects with the Insurance Requirements, (v) if any such Work involves
the replacement of Equipment or parts thereto, all replacement Equipment or
parts shall have a value and useful life equal to the greater of (A) the value
and useful life on the date hereof of the Equipment being replaced or (B) the
value and useful life of the Equipment being replaced immediately prior to the
occurrence of the event which required its replacement (assuming such replaced
Equipment was then in the condition required by this Lease), (vi) Tenant shall
promptly discharge or remove all liens filed against any of the Leased Premises
arising out of such Work, (vii) Tenant shall procure and pay for all permits and
licenses required in connection with any such Work, (viii) all such Work shall
be the property of Landlord and shall be subject to this Lease, and Tenant shall
execute and deliver to Landlord any document requested by Landlord evidencing
the assignment to Landlord of all

- 21 -



--------------------------------------------------------------------------------


estate, right, title and interest (other than the leasehold estate created
hereby) of Tenant or any other Person thereto or therein, and (ix) Tenant shall
comply, to the extent requested by Landlord or required by this Lease, with the
provisions of Paragraphs 12(a) and 19(a), whether or not such Work involves
restoration of the Leased Premises.

                           (c)         Promptly (but in any event not later than
thirty (30) days) after the date of this Lease, Landlord shall cause the
applicable contractor or contractors to commence the Roosevelt III Core Work
and, upon completion thereof, Landlord shall cooperate and/or cause such
contractor(s) to cooperate with Tenant in obtaining any certificates or permits
required by Tenant to commence and complete the TI Work. Landlord acknowledges
that Tenant has caused or intends to cause the TI Work to be performed at the
Roosevelt III Premises and Roosevelt D Premises and Tenant agrees that the
performance of such TI Work shall constitute Work for all purposes under this
Lease. Tenant covenants and agrees (i) to submit the Plans for the TI Work to
Landlord not later than forty five (45) days after the date of this Lease (ii)
to cause such TI Work at the Roosevelt D Premises to commence not later than
forty five (45) days after the date of this Lease and to cause such TI Work at
the Roosevelt III Premises to commence not later than ten (10) days after the
date the Roosevelt III Core Work is substantially completed, and to diligently
pursue final completion thereof whether or not the funds in the Renovation Work
Escrow Account are sufficient therefor; provided that, in no event shall the
final completion of the TI Work occur later than July 1, 2003, subject to
extension (not to exceed ninety (90) days) by reason of Force Majeure (iii) to
cause the TI Work to be performed in a good and workmanlike manner and
substantially in accordance with the Plans, the terms of the general
construction contract and the final cost construction budget for the Renovation
Work as approved by Landlord (the “Budget”) and to expend an aggregate amount
not less than the Project Costs in connection with the Renovation Work (and in
accordance with the parameters set forth in such definition), (iv) that, if at
any time during the progress of the TI Work, the total funds in the Renovation
Work Escrow Account shall be insufficient, in the reasonable judgment of
Landlord, to pay all costs necessary to complete any uncompleted portion of the
TI Work, then Tenant shall, within fifteen (15) days after the written request
of Landlord, deposit in the Renovation Work Escrow Account an amount equal to
the deficiency; provided that, if any such sums so deposited by Tenant are not
expended on the TI Work, then such sums shall be reimbursed to Tenant upon
compliance with the provisions of this Paragraph 13, (v) that Tenant shall
receive and hold any funds distributed from the Renovation Work Escrow Account
in trust solely for the purpose of paying or reimbursing costs incurred in
connection with the TI Work, (vi) that Tenant shall not amend, modify or
supplement the general construction contract in any respect, except pursuant to
change orders reasonably approved by Landlord, and shall not attempt to
terminate, whether by legal proceedings or otherwise, the general construction
contract without the prior written consent of Landlord, and (vii) that the
general construction contract and all material subcontracts shall be guaranteed
maximum price contracts or such other contracts as are reasonably satisfactory
to Landlord in all respects. Notwithstanding anything to the contrary contained
herein, in no event shall Landlord be obligated to fund any amounts in excess of
$7,700,000 towards the completion of the Renovation Work, and Tenant shall be
and remain obligated to complete the TI Work whether or not funds remaining in
the Renovation Work Escrow account are sufficient therefor.

                           (d)         Not less than ten (10) days prior to the
date on which any advance of escrowed funds from the Renovation Work Escrow
Account (each, an “Advance”) will be

- 22 -



--------------------------------------------------------------------------------


required to pay Project Costs, Tenant shall submit to Landlord and Landlord’s
Consultant a request for advance (each, a “Request for Advance”) setting forth
the total amount of Project Costs for which such Advance is required, broken
down by the categories identified in the cost Budget, together with the
following items:

                                            (i)         receipted bills, bills,
paid invoices, payroll records or other evidence satisfactory to Landlord
supporting each item of the Project Costs covered by such Request for Advance;

                                            (ii)         a certificate of the
General Contractor (with a certificate from Tenant that, as to matters set forth
in the following clauses (ii) and (iii), Tenant has no knowledge of such matters
other than as set forth in such General Contractor’s certificate) to the effect
that: (A) the Renovation Work performed to date has been performed in a good and
workmanlike manner and substantially in accordance with the Plans and the
progress thereof is such that the Renovation Work will be completed by the
Completion Date and General Contractor knows of no reason why the amount in the
Budget for hard costs after such Advance is not sufficient to complete the
Renovation Work in accordance with the Plans; (B) the amount of the hard costs
for which such Advance is required is justly due to the General Contractor for
work, labor or materials furnished for the Renovation Work insofar as actually
incorporated therein (or stored on the applicable Related Premises up to the
date of such Request for Advance (in the case of the first Request for Advance)
or to the date of such Request for Advance from the date of the previous Request
for Advance (in the case of any subsequent Request for Advance); and (C) no part
of the Project Costs described in such Request for Advance has been made the
basis for any previous Advance;

                                            (iii)         a certificate of the
General Contractor, and confirmed by Tenant’s architect, to the effect that the
amount of such Advance (excluding soft costs) is not greater than the actual
value of work and labor done on and materials incorporated or stored at the
applicable Related Premises up to the date of such certificate (in the case of
the first such certificate) or to the date of such certificate from the date of
the previous certificate (in the case of any subsequent such certificate), less
Retainage, and specifying the stage and percentage of completion which has been
achieved by each of the various trades engaged in the performance of the
Renovation Work; and

                                            (iv)         if a portion of the
Advance is requested for soft costs, a certificate of Tenant (A) to the effect
that the amount of the soft costs for which such Advance is required is justly
due to the parties specified in the request, (B) specifying the stage and
percentage of completion of the amount remaining in the soft cost category for
which such Advance is requested; and (C) the amount of such requested Advance,
together with all prior Soft Cost Advances does not exceed the Soft Cost Cap.

                           (e)         Advances shall not be made more
frequently than once each month. Notwithstanding any other provisions of this
Paragraph 13 and without receiving Requests for Advances for such Advances,
Landlord may at any time or from time to time make Advances (i) to satisfy any
condition hereof (but not to pay amounts being contested in good faith pursuant
to and in accordance with Paragraph 14 of this Lease) or to cure any Event of
Default, (ii) to pay any Basic Rent then due and payable, (iii) to pay the
reasonable fees and expenses of counsel for

- 23 -



--------------------------------------------------------------------------------


Landlord for which Tenant is responsible under this Lease. In addition to any
other requirement or condition set forth in this Paragraph 13, Landlord’s
obligation to fund any Advance from the Renovation Work Escrow Account shall be
subject to and conditioned upon Tenant’s compliance with each of the following
“Conditions to Advances”: On or prior to the date of each Advance, (i) Landlord
shall have received from the General Contractor and all subcontractors (A)
receipts evidencing that all sums previously advanced for hard costs have been
expended for such hard costs and that Landlord has received full credit against
hard costs for amounts so expended and (B) lien waivers for amounts so expended;
(ii) Landlord shall have received an endorsement or bring-down to the Title
Policy (A) indicating that since the date of the last preceding Advance there
has been no change in the state of title and (B) updating the Title Policy to
the date of such Advance, and (iii) no Event of Default shall have occurred and
then be continuing

                           (f)         Within thirty (30) days after the final
completion of the Renovation Work, Tenant shall deliver or cause to be delivered
Landlord each of the following: (1) a certificate, signed by the President or a
Vice-President of Tenant and the general contractor or architect stating that
the applicable Renovation Work (including any Equipment) including all “punch
list” items have been completed and installed substantially in accordance with
the applicable Plans therefor, and in accordance with all Laws and all
applicable Easement Agreement, together with a detailed summary of all Project
Costs certified to be true and correct by Tenant (with an attached Certificate
of Completion on a Standard AIA Document 704A executed by the general contractor
and the architect); (2) a complete release of liens for the Leased Premises
signed by the general contractor and all subcontractors; (3) evidence of
approval (including permanent occupancy permits or certificates, if available,
or comparable instruments, and/or other permits if required) by all governmental
authorities whose approval is required of the completed Renovation Work, the
permanent occupancy thereof and the intended uses thereof, (4) a volume
containing all warranties and indemnities for the Renovation Work, each of which
shall be assignable to and/or enforceable by Landlord, as applicable; (5) only
if the footprint of any Improvements at any Related Premises or the paved
parking areas therein shall be changed as a result of the Renovation Work, final
as-built Plans and an as-built ALTA-ACSM Land Title Survey indicating the
Renovation Work thereon, together with a surveyor’s certification, all in form
and substance satisfactory to Landlord; (6) an endorsement to the owner’s title
policy of insurance indicating that since the date of the Lease there has been
no change in the state of title (including mechanics’ or materialmen’s liens) to
the Leased Premises and updating such title policy to a date which is within
three (3) business days of the date of delivery thereof, but not earlier than
the date of the final completion of the Renovation Work and which policy shall
insure the Leased Premises for an aggregate amount of not less than $31,413,613;
(7) copies of any contracts, bills of sale, statements, receipted vouchers or
agreements for the materials used in the construction of, or incorporated into,
the Renovation Work the amount of which shall equal or exceed the amount of the
escrowed funds in the Renovation Work Escrow Account; (8) only if the footprint
of any Improvements, the gross leasable area of such Improvements, the paved
parking areas at any Related Premises or the use classification or density
affecting parking requirements shall be changed as a result of the Renovation
Work, an updated zoning report prepared by an independent third party confirming
that the Renovation Work has been constructed in accordance with applicable
zoning and land use laws, and (9) an estoppel certificate of Tenant certifying
that the Renovation Work, including all “punch list” items have been completed
to the satisfaction of Tenant, that all permits and licenses required for the
use

- 24 -



--------------------------------------------------------------------------------


and occupancy of the Roosevelt D Premises and the Roosevelt III Premises have
been obtained (with copies thereof provided to Landlord), and that Tenant is in
occupancy thereof.

                           (g)         Provided that no Event of Default on the
part of Tenant has occurred and is continuing under this Lease, upon Tenant’s
satisfaction of all of the conditions set forth in paragraph 13(f) above with
respect to the Renovation Work, Landlord shall, not later than ten (10) days
thereafter, release the Retainage and any other balance of the escrowed funds in
the Renovation Work Escrow Account to or at the direction of Tenant (less the
costs of maintaining the escrow and any other Landlord Costs for which Tenant is
responsible under this Lease and are then due and payable or as otherwise agreed
by Landlord and Tenant pursuant to the letter of intent or any other agreement
between the parties with respect to this lease transaction).

                           (h)         Tenant hereby agrees to indemnify, save
harmless, pay, protect and defend Landlord from and against any and all
liabilities, losses, damages, penalties, costs, expenses (including Landlord’s
reasonable counsel fees and costs of suit), causes of action, suits, claims,
demands or judgments of any nature whatsoever under this Lease or Landlord’s
ownership of the Leased Premises arising from or in connection with (i) the
general construction contract, if any, and any and all construction contracts or
architect’s agreement or resulting from the failure of Tenant to discharge
Tenant’s obligations thereunder or resulting from the failure of Tenant to
perform its obligations under this Lease and (ii) construction and completion of
the Renovation Work, whether by reason of any act or omission of Tenant, the
general contractor, the architect or by any other contractor, subcontractor or
by anyone directly or indirectly employed by any of them, or by anyone for whose
acts any of them may be liable; in each case, except to the extent caused by the
negligence or willful misconduct of Landlord or its employees, agents or
contractors.

                           14.          Permitted Contests. Notwithstanding any
other provision of this Lease, Tenant shall not be required to (a) pay any
Imposition, (b) discharge or remove any lien referred to in Paragraph 11 or 13
or (c) take any action with respect to any encroachment, violation, hindrance,
obstruction or impairment referred to in Paragraph 12(b) (such non-compliance
with the terns hereof being hereinafter referred to collectively as “Permitted
Violations”) and may dispute or contest the same, so long as at the time of such
contest no Event of Default exists and so long as Tenant shall contest, in good
faith, the existence, amount or validity thereof, the amount of the damages
caused thereby, or the extent of its or Landlord’s liability therefor by
appropriate proceedings which shall operate during the pendency thereof to
prevent or stay (i) the collection of, or other realization upon, the Permitted
Violation so contested, (ii) the sale, forfeiture or loss of any of the Leased
Premises or any Rent to satisfy or to pay any damages caused by any Permitted
Violation, (iii) any interference with the use or occupancy of any of the Leased
Premises, (iv) any material interference with or limitation or the payment of
any Rent, or (v) the cancellation or material increase in the rate of any
insurance policy or a statement by the carrier that coverage will be denied.
Tenant shall provide Landlord security which is satisfactory, in Landlord’s
reasonable judgment, to assure that such Permitted Violation is corrected,
including all Costs, interest and penalties that may be incurred or become due
in connection therewith. While any proceedings which comply with the
requirements of this Paragraph 14 are pending and the required security is held
by Landlord, Landlord shall not have the right to correct any Permitted
Violation thereby being contested unless Landlord is required by law to correct
such Permitted Violation and Tenant’s contest does not prevent or stay such

- 25 -



--------------------------------------------------------------------------------


requirement as to Landlord. Each such contest shall be promptly and diligently
prosecuted by Tenant to a final conclusion, except that Tenant, so long as the
conditions of this Paragraph 14 are at all times complied with, has the right to
attempt to settle or compromise such contest through negotiations. Tenant shall
pay any and all losses, judgments, decrees and Costs in connection with any such
contest and shall, promptly after the final determination of such contest, fully
pay and discharge the amounts which shall be levied, assessed, charged or
imposed or be determined to be payable therein or in connection therewith,
together with all penalties, fines, interest and Costs thereof or in connection
therewith, and perform all acts the performance of which shall be ordered or
decreed as a result thereof. No such contest shall subject Landlord to the risk
of any civil or criminal liability.

                  15.          Indemnification.

                           (a)         Tenant shall pay, protect, indemnify,
defend, save and hold harmless Landlord, Lender and all other Persons described
in Paragraph 30 (each an “Indemnitee”) from and against any and all third party
claims, demands, causes of action, suits, liabilities, losses, damages
(including punitive damages), penalties, Costs (including reasonable attorneys’
fees and costs), demands or judgments of any nature whatsoever, howsoever
caused, without regard to the form of action and whether based on strict
liability, negligence or any other theory of recovery at law or in equity
arising from (i) any matter pertaining to the acquisition (or the negotiations
leading thereto), ownership, use, non-use, occupancy, operation, condition,
design, construction, maintenance, repair or restoration of the Leased Premises,
including the Renovation Work by or on behalf of Tenant, (ii) any casualty in
any manner arising from the Leased Premises, whether or not Indemnitee has or
should have knowledge or notice of any defect or condition causing or
contributing to said casualty, (iii) any violation by Tenant of any provision of
this Lease, any contract or agreement to which Tenant is a party, any Legal
Requirement or any Permitted Encumbrance or any encumbrance Tenant consented to
or the Mortgage or Assignment or (iv) any alleged, threatened or actual
Environmental Violation, including (A) liability for response costs and for
costs of removal and remedial action incurred by the United States Government,
any state or local governmental unit or any other Person, or damages from injury
to or destruction or loss of natural resources, including the reasonable costs
of assessing such injury, destruction or loss, incurred pursuant to Section 107
of CERCLA, or any successor section or act or provision of any similar state or
local Law, (B) liability for costs and expenses of abatement, correction or
clean-up, fines, damages, response costs or penalties which arise from the
provisions of any of the other Environmental Laws and (C) liability for personal
injury or property damage arising under any statutory or common-law tort theory,
including damages assessed for the maintenance of a public or private nuisance
or for carrying on of a dangerous activity; except to the extent, in each case
under clauses (i) - (iv) above, same are caused by the negligent acts (but not
omissions or alleged omissions) or willful misconduct of Landlord, or its
employees, agents or contractors.

                           (b)         In case any action or proceeding is
brought against any Indemnitee by reason of any such claim, (i) Tenant may,
except in the event of a conflict of interest or a dispute between Tenant and
any such Indemnitee or during the continuance of an Event of Default, retain its
own counsel and defend such action (it being understood that Landlord may employ
counsel of its choice to monitor the defense of any such action, the cost of
which shall be paid by Tenant) and (ii) such Indemnitee shall notify Tenant to
resist or defend such action or

- 26 -



--------------------------------------------------------------------------------


proceeding by retaining counsel reasonably satisfactory to such Indemnitee, and
such Indemnitee will cooperate and assist in the defense of such action or
proceeding if reasonably requested so to do by Tenant. In the event of a
conflict of interest or dispute or during the continuance of an Event of
Default, Landlord shall have the right to select counsel, and the cost of such
counsel shall by paid by Tenant.

                           (c)         The obligations of Tenant under this
Paragraph 15 shall survive any termination, expiration or rejection in
bankruptcy of this Lease.

                  16.          Insurance.

                           (a)         Tenant shall maintain the following
insurance on or in connection with the Leased Premises:

                                            (i)         Insurance against risk
of physical loss or damage to the Improvements and Equipment as provided under
“Special Form” coverage, and including customarily excluded perils of hail,
windstorm, flood coverage (if the Leased Premises is in a flood zone),
earthquake and, to the extent required by Lender, terrorism insurance (if then
available in the market at commercially practicable rates), in amounts no less
than the actual replacement cost of the Improvements and Equipment; provided
that, if Tenant’s insurance company is unable or unwilling to include any of all
of such excluded perils, Tenant shall have the option of purchasing coverage
against such perils from another insurer on a “Difference in Conditions” form or
through a stand-alone policy. Such policies shall contain Replacement Cost
Endorsement and No Coinsurance, and shall contain deductibles not more than
$25,000 per occurrence.

                                            (ii)         Commercial General
Liability Insurance (including but not limited to Incidental Medical Malpractice
and Host Liquor Liability) and Business Automobile Liability Insurance
(including Non-Owned and Hired Automobile Liability) against claims for personal
and bodily injury, death or property damage occurring on, in or as a result of
the use of the Leased Premises, in an amount not less than $15,000,000 per
occurrence/annual aggregate and all other coverage extensions that are usual and
customary for properties of this size and type provided, however, that the
Landlord shall have the right to require such higher limits as may be reasonable
and customary for properties of this size and type.

                                            (iii)         Workers’ compensation
insurance covering all persons employed by Tenant in connection with any work
done on or about any of the Leased Premises for which claims for death, disease
or bodily injury may be asserted against Landlord, Tenant or any of the Leased
Premises or, in lieu of such Workers’ Compensation Insurance, a program of
self-insurance complying with the rules, regulations and requirements of the
appropriate agency of the State.

                                            (iv)         Comprehensive Boiler
and Machinery Insurance on any of the Equipment or any other equipment on or in
the Leased Premises, in an amount not less than $5,000,000 per accident for
damage to property. Either such Boiler and Machinery policy or the All-Risk
policy required in (i) above shall include at least $3,000,000 per incidence for
Off–

- 27 -



--------------------------------------------------------------------------------


Premises Service Interruption, Expediting Expenses, Ammonia Contamination, and
Hazardous Materials Clean-Up Expense and may contain a deductible not to exceed
$25,000.

                                            (v)         Business Income/Extra
Expense Insurance at limits sufficient to cover 100% of the period of indemnity
not less than twelve (12) months from time of loss. Such insurance shall name
Landlord as loss payee solely with respect to Rent payable to or for the benefit
of Landlord as its interest appears under this Lease.

                                            (vi)         During any period in
which substantial Alterations at the Leased Premises are being undertaken,
builder’s risk insurance covering the total completed value with respect to the
Improvements being altered or repaired, replacement cost of work performed and
equipment, supplies and materials furnished in connection with such construction
or repair of Improvements or Equipment, together with such endorsements as
Landlord may reasonably require (including a “soft costs” endorsement covering
permitting costs, architectural fees and taxes) and general liability, worker’s
compensation and automobile liability insurance with respect to the Improvements
being constructed, altered or repaired.

                                            (vii)         Such other insurance
(or other terms with respect to any insurance required pursuant to this
Paragraph 16, including without limitation amounts of coverage, deductibles,
form of mortgagee clause) on or in connection with any of the Leased Premises as
Landlord or Lender may reasonably require; provided same are consistent with
coverage types and amounts then generally being carried or required by prudent
owners or operators or institutional lenders, as the case may be, for properties
similar in size, use and location to the Leased Premises.

                           (b)         The insurance required by Paragraph 16(a)
shall be written by companies which have a Best’s rating of A:X or above and a
claims paying ability rating of A or better by Standard & Poor’s Rating
Services, a division of the McGraw Hill Companies, Inc. or equivalent rating
agency approved by Landlord and Lender in their sole discretion and are admitted
in, and approved to write insurance policies by, the State Insurance Department
for the State. The insurance policies shall be in amounts sufficient at all
times to satisfy any coinsurance requirements thereof. The insurance referred to
in Paragraphs 16(a)(i), 16(a)(iv) and 16(a)(vi) shall name Landlord as Owner and
Lender as loss payee and Tenant as its interest may appear. The insurance
referred to in Paragraph 16(a)(ii) shall name Landlord and Lender as additional
insureds, and the insurance referred to in Paragraph 16(a)(v) shall name
Landlord as insured and Lender and Landlord as loss payee. If said insurance or
any part thereof shall expire, be withdrawn, become void or voidable for any
reason, including a breach of any condition thereof by Tenant or if such insurer
shall no longer meet the qualifications under this subparagraph (b) due to the
failure or impairment of the capital of any insurer, or for any other reason
whatsoever, Tenant shall promptly obtain new or additional insurance reasonably
satisfactory to Landlord.

                           (c)         Each insurance policy referred to in
clauses (i), (iv), (v) and (vi) of Paragraph 16(a) shall contain standard
non-contributory mortgagee clauses in favor of and acceptable to Lender. Each
policy required by any provision of Paragraph 16(a), except clause (iii)
thereof, shall provide that it may not be cancelled, substantially modified or
allowed to lapse on any renewal date except after thirty (30) days’ prior notice
to Landlord and Lender. Each such

- 28 -



--------------------------------------------------------------------------------


policy shall also provide that any loss otherwise payable thereunder shall he
payable notwithstanding (i) any act or omission of Landlord or Tenant which
might, absent such provision, result in a forfeiture of all or a part of such
insurance payment, (ii) the occupation or use of any of the Leased Premises for
purposes more hazardous than those permitted by the provisions of such policy,
(iii) any foreclosure or other action or proceeding taken by Lender pursuant to
any provision of the Mortgage, Note, Assignment or other document evidencing or
securing the Loan upon the happening of an event of default therein or (iv) any
change in title to or ownership of any of the Leased Premises.

                           (d)         Tenant shall pay as they become due all
premiums for the insurance required by Paragraph 16(a), shall renew or replace
each policy and deliver to Landlord evidence of the payment of the full premium
therefor or installment then due at least thirty (30) days prior to the
expiration date of such policy, and shall promptly deliver to Landlord all
original certificates of insurance or, if required by Lender, original or
certified copies of such policies.

                           (e)         Anything in this Paragraph 16 to the
contrary notwithstanding, any insurance which Tenant is required to obtain
pursuant to Paragraph 16(a) may be carried under a “blanket” or umbrella policy
or policies covering other properties or liabilities of Tenant, provided that
such “blanket” or umbrella policy or policies otherwise comply with the
provisions of this Paragraph 16 and provided further that, upon written request
of Landlord, Tenant shall provide to Landlord a Statement of Values for review
which shall be subject to amendment as necessary based on Replacement Cost
Valuations. The original or a certified copy of each such “blanket” or umbrella
policy shall promptly be delivered to Landlord.

                           (f)         Tenant shall promptly comply with and
conform to (i) all provisions of each insurance policy required by this
Paragraph 16 and (ii) all requirements of the insurers thereunder applicable to
Landlord, Tenant or any of the Leased Premises or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration or repair of any of
the Leased Premises, even if such compliance necessitates Alterations or results
in interference with the use or enjoyment of any of the Leased Premises.

                           (g)         Tenant shall not carry separate insurance
concurrent in form or contributing in the event of a Casualty with that required
in this Paragraph 16 unless (i) Landlord and Lender are included therein as
named insureds, with loss payable as provided herein, and (ii) such separate
insurance complies with the other provisions of this Paragraph 16. Tenant shall
immediately notify Landlord of such separate insurance and shall deliver to
Landlord the original policies or certified copies thereof.

                           (h)         All policies shall contain effective
waivers by the carrier against all claims for insurance premiums against
Landlord and shall contain waivers of subrogation against the Landlord.

                           (i)         All proceeds of any insurance required
under Paragraph 16(a) shall be payable as follows:

- 29 -



--------------------------------------------------------------------------------


                                            (i)         Proceeds payable under
clauses (ii), (iii) and (iv) of Paragraph 16(a) and proceeds attributable to the
general liability coverage of Builder’s Risk insurance under clause (vi) of
Paragraph 16(a) shall be payable to the Person entitled to receive such
proceeds.

                                            (ii)         Proceeds of insurance
required under clause (i) of Paragraph 16(a) and proceeds attributable to
Builder’s Risk insurance (other than its general liability coverage provisions)
under clause (vi) of Paragraph 16(a) shall be payable to Landlord or Lender and
applied as set forth in Paragraph 17 or, if applicable, Paragraph 1 8. Tenant
shall apply the Net Award to restoration of the Leased Premises in accordance
with the applicable provisions of this Lease unless a Termination Event shall
have occurred and Tenant has given a Termination Notice.

                  17.          Casualty and Condemnation.

                           (a)         If any Casualty to any of the Related
Premises occurs the insurance proceeds for which is reasonably estimated by
Tenant to be equal to or in excess of Five Hundred Thousand Dollars ($500,000)
(the “Threshold Amount”), Tenant shall give Landlord and Lender immediate notice
thereof. So long as no Event of Default exists, Tenant is hereby authorized to
adjust, collect and compromise all claims under any of the insurance policies
required by Paragraph 16(a) (except public liability insurance claims payable to
a Person other than Tenant, Landlord or Lender) for amounts not in excess of the
Threshold Amount upon notice to Landlord (but without the consent of Landlord)
and to execute and deliver on behalf of Landlord all necessary proofs of loss,
receipts, vouchers and releases required by the insurers; provided that Landlord
shall have the right to join with Tenant therein. Any final adjustment,
settlement or compromise of any such claim above the Threshold Amount shall be
subject to the prior written approval of Landlord (not to be unreasonably
withheld or conditioned), and Landlord shall have the right to prosecute or
contest, or to require Tenant to prosecute or contest, any such claim,
adjustment, settlement or compromise. If an Event of Default exists, Tenant
shall not be entitled to adjust, collect or compromise any claim or to
participate with Landlord in any adjustment, collection and compromise of the
Net Award payable in connection with any Casualty. Tenant agrees to sign, upon
the request of Landlord, all such proofs of loss, receipts, vouchers and
releases. Each insurer is hereby authorized and directed to make payment under
said policies, including return of unearned premiums, directly to Landlord or,
if required by the Mortgage, to Lender instead of to Landlord and Tenant
jointly, and Tenant hereby appoints each of Landlord and Lender as Tenant’s
attorneys-in-fact to endorse any draft therefor. The rights of Landlord under
this Paragraph 17(a) shall be extended to Lender if and to the extent that any
Mortgage so provides.

                           (b)         Tenant, promptly upon receiving a
Condemnation Notice, shall notify Landlord and Lender thereof. So long as no
Event of Default exists, Tenant is authorized to collect, settle and compromise
the amount of any Net Award not in excess of the Threshold Amount upon notice to
Landlord (but without the consent of Landlord); provided that Landlord shall
have the right to join with Tenant herein. If an Event of Default exists,
Landlord shall be authorized to collect, settle and compromise the amount of any
Net Award and Tenant shall not be entitled to participate with Landlord in any
Condemnation proceeding or negotiations under threat thereof or to contest the
Condemnation or the amount of the Net Award therefor. No final

- 30 -



--------------------------------------------------------------------------------


agreement with any condemnor in settlement or under threat of any Condemnation
shall be made by Tenant without the written consent of Landlord. Subject to the
provisions of this Paragraph 17(b), Tenant hereby irrevocably assigns to
Landlord any award or payment to which Tenant is or may be entitled by reason of
any Condemnation, whether the same shall be paid or payable for Tenant’s
leasehold interest hereunder or otherwise; but nothing in this Lease shall
impair Tenant’s right to any award or payment on account of Tenant’s trade
fixtures, equipment or other tangible property which is not part of the
Equipment, moving expenses or loss of business, if available, to the extent that
and so long as (i) Tenant shall have the right to make, and does make, a
separate claim therefor against the condemnor and (ii) such claim does not in
any way reduce either the amount of the award otherwise payable to Landlord for
the Condemnation of Landlord’s fee interest in the applicable Related Premises
or the amount of the award (if any) otherwise payable for the Condemnation of
Tenant’s leasehold interest hereunder. The rights of Landlord under this
Paragraph 17(b) shall also be extended to Lender if and to the extent that any
Mortgage so provides.

                           (c)         If any Partial Casualty (whether or not
insured against) or Partial Condemnation shall occur to any Related Premises,
this Lease shall continue, notwithstanding such event, and there shall be no
abatement or reduction of any Monetary Obligations, except as provided in
Paragraph 17(d). Promptly after such Partial Casualty or Partial Condemnation,
Tenant, as required in Paragraph 12(a), shall commence and diligently continue
to restore the Leased Premises as nearly as possible to their value, condition
and character immediately prior to such event (assuming the Leased Premises to
have been in condition required by this Lease). So long as no Event of Default
exists, any Net Award up to and including the Threshold Amount shall be paid by
Landlord to Tenant and Tenant shall restore the Leased Premises in accordance
with the requirements of Paragraph 13 (b) of this Lease, Any Net Award in excess
of the Threshold Amount shall (unless such Casualty resulting in the Net Award
is a Termination Event) be made available by Landlord (or Lender, if required by
the terms of any Mortgage) to Tenant for the restoration of any of the Leased
Premises pursuant to and in accordance with the provisions of Paragraph 19
hereof. If any Casualty or Condemnation which is not a Partial Casualty or
Partial Condemnation shall occur, Tenant shall comply with the terms and
conditions of Paragraph 18.

                           (d)         In the event of a Requisition of any of
the Leased Premises, if any Net Award payable by reason of such Requisition is
(i) retained by Landlord, each installment of Basic Rent payable on or after the
date on which the Net Award is paid to Landlord shall be reduced by a fraction,
the denominator of which shall be the total amount of all Basic Rent due from
such date to and including the last Basic Rent Payment Date for the then
existing Term and the numerator of which shall be the amount of such Net Award
retained by Landlord, or (ii) paid to Lender, then each installment of Basic
Rent thereafter payable shall be reduced in the same amount and for the same
period as payments are reduced under the Note until such Net Award has been
applied in full or until the Term has expired, whichever first occurs.

                  18.          Termination Events.

                           (a)         If either (i) all of any Related Premises
shall be taken by a Taking or (ii) any substantial portion of the any Related
Premises shall be taken by a Taking or all or any substantial portion of any
Related Premises shall be damaged or destroyed by a Casualty and, in

- 31 -



--------------------------------------------------------------------------------


such case, Tenant certifies and covenants to Landlord that it will forever
abandon operations at the applicable Related Premises (any one or all of the
Related Premises described in the above clauses (i) and (ii) hereinafter
referred to as the “Affected Premises” and each of the events described in the
above clauses (i) and (ii) shall hereinafter be referred to as a “Termination
Event”), then (x) in the case of (i) above, Tenant shall be obligated, within
thirty (30) days after Tenant receives a Condemnation Notice and (y) in the case
of (ii) above, Tenant shall have the option, within thirty (30) days after
Tenant receives a Condemnation Notice or thirty (30) days after the Casualty, as
the case may be, to give to Landlord written notice in the form described in
Paragraph 18(b) of the Tenant’s election to terminate this Lease as to the
Affected Premises (a “Termination Notice”). If Tenant elects under clause (y)
above not to give Landlord a Termination Notice, then Tenant shall rebuild or
repair the affected Premises in accordance with Paragraphs 17 and 19.

                           (b)         A Termination Notice shall contain (i)
notice of Tenant’s intention to terminate this Lease as to the Affected Premises
on the first Basic Rent Payment Date which occurs at least sixty (60) days after
the Fair Market Value Date (the “Termination Date”), (ii) a binding and
irrevocable offer of Tenant to pay to Landlord the Termination Amount and (iii)
if the Termination Event is an event described in Paragraph 18(a)(ii), the
certification and covenants described therein and a certified resolution of the
Board of Directors of Tenant authorizing the same. Promptly upon the delivery to
Landlord of a Termination Notice, Landlord and Tenant shall commence to
determine the Fair Market Value.

                           (c)         If Landlord shall reject such offer by
Tenant to pay to Landlord the Termination Amount as to the Affected Premises
pursuant to Paragraph 18(b) above by written notice to Tenant (a “Rejection”),
which Rejection shall contain the written consent of Lender to Landlord’s
rejection of Tenant’s offer to pay the Termination Amount, not later than thirty
(30) days following the Fair Market Value Date, then this Lease shall terminate
as to the Affected Premises on the Termination Date; provided that, if Tenant
has not satisfied all Monetary Obligations and all other obligations and
liabilities under this Lease which have arisen as to the Affected Premises on or
prior to the Termination Date (collectively, “Remaining Obligations”) on the
Termination Date, then Landlord may, at its option, extend the date on which
this Lease may terminate as to the Affected Premises to a date which is no later
than the first Basic Rent Payment Date after the Termination Date on which
Tenant has satisfied all Remaining Obligations. Upon such termination (i) all
obligations of Tenant hereunder as to the Affected Premises shall terminate
except for any Surviving Obligations, (ii) Tenant shall immediately vacate and
shall have no further right, title or interest in or to any of the Affected
Premises and (iii) the Net Award shall be retained by Landlord. Notwithstanding
anything to the contrary hereinabove contained, if Tenant shall have received a
Rejection and, on the date when this Lease would otherwise terminate, Landlord
shall not have received the full amount of the Net Award payable by reason of
the applicable Termination Event for any reason other than any failure or delay
on the part of or caused by Landlord or its agents, then the date on which this
Lease is to terminate shall be automatically extended to the first Basic Rent
Payment Date after the receipt by Landlord of the full amount of the Net Award
provided that, if Tenant has not satisfied all Remaining Obligations on such
date, then Landlord may, at its option, extend the date on which this Lease may
terminate to a date which is no later than the first Basic Rent Payment Date
after such date on which Tenant has satisfied all such Remaining Obligations.

- 32 -



--------------------------------------------------------------------------------


                            (d)         Unless Tenant shall have received a
Rejection not later than the thirtieth (30th) day following the Fair Market
Value Date, Landlord shall be conclusively presumed to have accepted such offer
from Tenant to pay the Termination Amount. If such offer from Tenant to pay the
Termination Amount is accepted by Landlord then, on the Termination Date, Tenant
shall pay to Landlord the Termination Amount and all Remaining Obligations and,
if requested by Tenant, Landlord shall (i) convey to Tenant or its designee the
Affected Premises or the remaining portion thereof, if any, in accordance with
Paragraph 20.

                           (e)         In the event of the termination of this
Lease as to the Affected Premises as hereinabove provided, this Lease shall
remain in full force and effect as to the Remaining Premises; provided, that the
Basic Rent for the Remaining Premises to be paid after such termination shall be
the Basic Rent otherwise payable hereunder with respect to the Leased Premises
multiplied by a percentage equal to the sum of the percentages set forth on
Exhibit “F” for the Remaining Premises.

                  19.          Restoration.

                           (a)         If any Net Award is in excess of
$500,000, Landlord (or Lender if required by any Mortgage) shall hold the entire
Net Award in a fund (the “Restoration Fund”) and disburse amounts from the
Restoration Fund only in accordance with the following conditions:

                                            (i)         prior to commencement of
restoration, (A) the architects, contracts, contractors, plans and
specifications and a budget for the restoration shall have been approved by
Landlord, (B) Landlord and Lender shall be provided with mechanics’ lien
insurance (if available) (C) if required by lender or if the estimated cost of
the restoration exceeds the anticipated Net Award by more than $1,000,000 an
acceptable performance and payment bond, letter of credit or such other security
satisfactory to Landlord which insures satisfactory completion of and payment
for the restoration, are in an amount and form and have a surety acceptable to
Landlord, and, if applicable, shall name Landlord and Lender as additional dual
obligees or beneficiaries, and (D) to the extent permitted under applicable Law,
appropriate waivers of mechanics’ and materialmen’s liens shall have been
obtained and/or filed;

                                            (ii)         at the time of any
disbursement, no Event of Default shall exist and no mechanics’ or materialmen’s
liens shall have been filed against any of the Leased Premises and remain
undischarged;

                                            (iii)         disbursements shall be
made from time to time in an amount not exceeding the cost of the work completed
since the last disbursement, upon receipt of (A) satisfactory evidence,
including architects’ certificates, of the stage of completion, the estimated
total cost of completion and performance of the work to date in a good and
workmanlike manner in accordance with the contracts, plans and specifications,
(B) waivers of liens, (C) contractors’ and subcontractors’ sworn statements as
to completed work and the cost thereof for which payment is requested, (D) a
satisfactory bringdown of title insurance and (E) other evidence of cost and
payment so that Landlord can verify that the amounts disbursed from time to time
are represented by work that is completed, in place and free and clear of
mechanics’ and materialmen’s lien claims;

- 33 -



--------------------------------------------------------------------------------




                                            (iv)         each request for
disbursement shall be accompanied by a certificate of Tenant, signed by the
president or a vice president of Tenant, describing the work for which payment
is requested, stating the cost incurred in connection therewith, stating that
Tenant has not previously received payment for such work and, upon completion of
the work, also stating that the work has been fully completed and complies with
the applicable requirements of this Lease;

                                            (v)         Landlord may retain ten
percent (10%) of the restoration fund until the restoration is fully completed;

                                            (vi)         if the Restoration Fund
is held by Landlord, the Restoration Fund shall not be commingled with
Landlord’s other funds and shall bear interest at a rate agreed to by Landlord
and Tenant; and

                                            (vii)         such other reasonable
conditions as Landlord or Lender may impose.

                           (b)         Prior to commencement of restoration and
at any time during restoration, if the estimated cost of completing the
restoration work free and clear of all liens, as determined by Landlord’s
Consultant using industry guidelines and standards, exceeds the amount of the
Net Award available for such restoration, the amount of such excess shall, upon
demand by Landlord, be paid by Tenant to Landlord to be added to the Restoration
Fund. Any sum so added by Tenant which remains in the Restoration Fund upon
completion of restoration shall be refunded to Tenant. For purposes of
determining the source of funds with respect to the disposition of funds
remaining after the completion of restoration, the Net Award shall be deemed to
be disbursed prior to any amount added by Tenant.

                           (c)         If any sum remains in the Restoration
Fund after completion of the restoration and any refund to Tenant pursuant to
Paragraph 19(b), such sum (the “Remaining Sum”) shall be retained by Landlord
or, if required by a Note or Mortgage, paid by Landlord to a Lender. If the
Remaining Sum is (i) retained by Landlord, each installment of Basic Rent
payable on or after the Retention Date shall be reduced by a fraction, the
denominator of which shall be the total amount of all Basic Rent due from such
date to and including the last Basic Rent Payment Date for the then existing
Term and the numerator of which shall be the Remaining Sum, or (ii) paid to
Lender, then each installment of Basic Rent thereafter payable shall be reduced
in the same amount as payments are reduced under any Note if the Loan
corresponding to such Note is reamortized to reflect such payment, in each case
until such Remaining Sum has been applied in full or until the Term has expired,
whichever occurs first. Upon the expiration of the Term, any portion of the
Remaining Sum which has not been so applied shall be retained by Landlord.

                  20.          Procedures Upon Purchase.

                           (a)         If the Leased Premises or any of the
Related Premises is purchased by Tenant pursuant to any express provision of
this Lease or pursuant to any other agreement between Landlord and Tenant,
Landlord need not convey any better title thereto than that which was conveyed
to Landlord, and Tenant shall accept such title, subject, however, to the
Permitted

- 34 -



--------------------------------------------------------------------------------


Encumbrances and to all other liens, exceptions and restrictions on, against or
relating to any of the Leased Premises or the applicable Related Premises and to
all applicable Laws, but free of the lien of and security interest created by
any Mortgage or Assignment and liens, exceptions and restrictions on, against or
relating to the Leased Premises or the applicable Related Premises which have
been created by or resulted solely from acts of Landlord after the date of this
Lease, unless the same are Permitted Encumbrances or customary utility easements
benefiting the Leased Premises or the applicable Related Premises or were
created with the concurrence of Tenant or as a result of a default by Tenant
under this Lease.

                           (b)         Upon the date fixed for any such purchase
of the Leased Premises or the applicable Related Premises pursuant to any
provision of this Lease (any such date the “Purchase Date”), Tenant shall pay to
Landlord, or to any Person to whom Landlord directs payment, the Relevant Amount
therefor specified herein, in Federal Funds, less any credit of the Net Award
received and retained by Landlord or a Lender allowed against the Relevant
Amount, and Landlord shall deliver to Tenant (i) a special warranty deed which
describes the premises being conveyed and conveys the title thereto as provided
in Paragraph 20(a), (ii) such other instruments as shall be necessary to
transfer to Tenant or its designee any other property (or rights to any Net
Award not yet received by Landlord or a Lender) then required to be sold by
Landlord to Tenant pursuant to this Lease and (iii) any Net Award received by
Landlord, not credited to Tenant against the Relevant Amount and required to be
delivered by Landlord to Tenant pursuant to this Lease; provided, that if any
Monetary Obligations remain outstanding on such date, then Landlord may deduct
from the Net Award the amount of such Monetary Obligations; and further
provided, that if Landlord shall receive written notice of any pending or
threatened claim with respect to or in connection with the Leased Premises or
any part thereof, which, in Landlord’s good faith and reasonable judgment, is
likely to subject any Indemnitee to any liability which Tenant is required to
indemnify against pursuant to Paragraph 15, then an amount shall be deducted
from the Net Award which, in Landlord’s reasonable judgment, is sufficient to
satisfy such liability, which amount shall be deposited in an escrow account
with a title company or financial institution reasonably satisfactory to
Landlord and Tenant pending resolution of such matter; and upon such resolution
shall be promptly paid over to Tenant less any costs of maintaining such escrow
account. If on the Purchase Date any Monetary Obligations remain outstanding and
no Net Award is payable to Tenant by Landlord or the amount of such Net Award is
less than the amount of the Monetary Obligations, then Tenant shall pay to
Landlord on the Purchase Date the amount of such Monetary Obligations. Upon the
completion of such purchase, this Lease and all obligations and liabilities of
Tenant hereunder with respect only to the applicable Related Premises shall
terminate, except any Surviving Obligations.

                           (c)         If the completion of such purchase shall
be delayed after (i) the Termination Date, in the event of a purchase pursuant
to Paragraph 18 or, (ii) the date scheduled for such purchase, in the event of a
purchase under any other provision of this Lease then (x) Rent shall continue to
be due and payable until completion of such purchase and (y) at Landlord’s sole
option, Fair Market Value shall be redetermined and the Relevant Amount payable
by Tenant pursuant to the applicable provision of this Lease shall be adjusted
to reflect such redetermination.

- 35 -



--------------------------------------------------------------------------------


                            (d)         Any prepaid Monetary Obligations paid to
Landlord shall be prorated as of the Purchase Date, and the prorated unapplied
balance shall be deducted from the Relevant Amount due to Landlord; provided,
that no apportionment of any Impositions shall be made upon any such purchase.

                  21.          Assignment and Subletting, Prohibition Against
Leasehold Financing.

                           (a)         Except as otherwise expressly provided to
the contrary in this Paragraph 21, Tenant may not (i) assign this Lease,
voluntarily or involuntarily, whether by operation of law or otherwise
(including through any merger or consolidation) to any Person other than a
Credit Entity, or (ii) sublet any of the Leased Premises at any time to any
other Person other than an Affiliate of Tenant or a Credit Entity, without the
prior written consent of Landlord, which consent may be granted or withheld by
Landlord in accordance with the provisions of Paragraphs 21(b) or 21(c) below,
as applicable; and subject, in each case, to the provisions of Paragraphs 21(j)
and (k). Any purported sublease or assignment in violation of this Paragraph 21
(including any Affiliate transaction in violation of the provisions of
Paragraphs 21(j) and (k) below) shall be null and void. In addition,
notwithstanding anything to the contrary contained in this Paragraph 21, Tenant
shall not have the right to assign this Lease (voluntarily or involuntarily,
whether by operation of law or otherwise), or sublet any of the Leased Premises
to any Person (including any Affiliate) at any time that an Event of Default
beyond any applicable notice and cure period shall have occurred and then be
continuing under this Lease. As used herein, a “Credit Entity” shall mean any
Person that immediately following such assignment or subletting will have a
publicly traded unsecured senior debt rating of “Baa3” or better from Moody’s
Investors Services, Inc. or a rating of “BBB-” or better from Standard & Poor’s
Corporation (or, if such Person does not then have rated debt, a determination
that its unsecured senior debt would be so rated by such rating agencies), and
in the event all of such rating agencies cease to furnish such ratings, then a
comparable rating by any rating agency acceptable to Landlord and Lender.

                           (b)         If Tenant desires to assign this Lease,
whether by operation of law or otherwise, to a Person (“Non-Preapproved
Assignee”) that is not a Credit Entity or a wholly-owned subsidiary of Tenant
(each a “Non-Preapproved Assignment”) then Tenant shall, not less than
forty-five (45) days prior to the date on which it desires to make a
Non-Preapproved Assignment submit to Landlord information regarding the
following with respect to the Non-Preapproved Assignee (collectively, the
“Review Criteria”): (A) credit and financial history (B) capital structure, (C)
management, (D) operating history, (E) proposed use of the Leased Premises and
(F) risk factors associated with the proposed use of the Leased Premises by the
Non-Preapproved Assignee, taking into account factors such as environmental
concerns, product liability and the like. Landlord shall endeavor, in good
faith, to review such information and approve or disapprove the proposed
Non-Preapproved Assignee no later than the thirtieth (30th) day following
receipt of all such information, and Landlord shall be deemed to have acted
reasonably in granting or withholding consent if such grant or disapproval is
based solely on their review of the Review Criteria applying prudent business
judgment.

                           (c)         Tenant shall have the right, upon thirty
(30) days prior written notice to Landlord, to enter into one or more subleases
that demise, in the aggregate, up to, but not to exceed, either (i) thirty (30%)
percent of the gross leasable area in the Improvements at

- 36 -



--------------------------------------------------------------------------------


the Leased Premises with no consent or approval of Landlord being required or
necessary (“Preapproved Sublet”). Other than pursuant to a Preapproved Sublet,
at no time during the Term shall subleases exist for more than thirty (30%)
percent of the gross leasable area at the Leased Premises without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
delayed or conditioned and shall be granted or withheld based on a review of the
Review Criteria as they relate to the proposed sublessee and the terms of the
proposed sublease. If a response to a request for a non-Preapproved Sublet is
not received by Tenant from Landlord by the expiration of such thirty (30) day
period, such proposed non-Preapproved Sublet shall be deemed approved.

                           (d)         If Tenant assigns all its rights and
interest under this Lease, the assignee under such assignment shall expressly
assume all the obligations of Tenant hereunder, actual or contingent, including
obligations of Tenant which may have arisen on or prior to the date of such
assignment, by a written instrument delivered to Landlord at the time of such
assignment. Each sublease of any portion of the Leased Premises shall (A) be
expressly subject and subordinate to this Lease and any Mortgage encumbering the
Leased Premises; (B) not extend beyond the then current Term including any
exercised or deemed exercised Renewal Term) minus one day; (C) terminate upon
any termination of this Lease, unless Landlord elects in writing, to cause the
sublessee to attorn to and recognize Landlord as the lessor under such sublease,
whereupon such sublease shall continue as a direct lease between the sublessee
and Landlord upon all the terms and conditions of such sublease; and (D) bind
the sublessee to all covenants contained in Paragraphs 4(a), 10 and 12 with
respect to subleased premises to the same extent as if the sublessee were the
Tenant. No assignment or sublease shall affect or reduce any of the obligations
of Tenant hereunder, and all such obligations shall continue in full force and
effect as obligations of a principal and not as obligations of a guarantor, as
if no assignment or sublease had been made, except that, in the event Tenant
assigns the Lease and its rights hereunder, voluntarily or involuntarily,
whether by operation of law or otherwise (including through any merger or
consolidation) to a Credit Entity, then the transferor Tenant shall be released,
discharged and relieved from any and all further liability and/or obligation
under this Lease for matters that arise after the transfer (upon a written
request for such release from Tenant to Landlord and upon such assignee’s
compliance with the first sentence of this Paragraph 21(d)). No assignment or
sublease shall impose any additional obligations on Landlord under this Lease.
In the event that any assignee of the Leased Premises shall be in default under
this Lease beyond any applicable notice and cure period, then Landlord agrees
that it shall give the assignor fifteen (15) days prior written notice before
commencing any remedy under Paragraph 23 of this Lease and such assignor shall
have the opportunity to cure such default within such fifteen (15) day period.

                           (e)         Tenant shall, within ten (10) days after
the execution and delivery of any assignment or sublease (whether or not
Landlord’s consent or approval was required), deliver a duplicate original copy
thereof to Landlord which, in the event of an assignment, shall be in recordable
form. With respect to any assignment to any Affiliate or Credit Entity, or in
the case of a Preapproved Sublet, Tenant shall provide to Landlord information
reasonably required by Landlord to establish that the Person involved in any
such proposed assignment or sublet satisfies the criteria and definitions of
same set forth in this Lease.

- 37 -



--------------------------------------------------------------------------------


                            (f)         As security for performance of its
obligations under this Lease, Tenant hereby grants, conveys and assigns to
Landlord all right, title and interest of Tenant in and to all subleases now in
existence or hereafter entered into for any or all of the Leased Premises, any
and all extensions, modifications and renewals thereof and all rents, issues and
profits therefrom. Landlord hereby grants to Tenant a license to collect and
enjoy all rents and other sums of money payable under any sublease of any of the
Leased Premises, provided, however, that Landlord shall have the absolute right
at any time following the occurrence of an Event of Default to revoke said
license and to collect such rents and sums of money and to retain the same;
provided that such collections shall be applied toward the Basic Rent due
hereunder. Except with respect to any Pre-approved Sublet, Tenant shall not
consent to, cause or allow any modification or alteration of any of the terms,
conditions or covenants of any of subleases or the termination thereof, without
the prior written approval of Landlord which consent shall not be unreasonably
withheld, conditioned or delayed, Tenant shall not accept any rents more than
thirty (30) days in advance of the accrual thereof nor do nor permit anything to
be done, the doing of which, nor omit or refrain from doing anything, the
omission of which, will or could be a breach of or default in the terms of any
of the subleases.

                           (g)         Tenant shall not have the power to
mortgage, pledge or otherwise encumber its interest under this Lease or any
sublease of any of the Leased Premises, and any such mortgage, pledge or
encumbrance made in violation of this Paragraph 21 shall be void and of no force
and effect.

                           (h)         Landlord may sell or transfer the entire
Leased Premises at any time without Tenant’s consent to any single third party
(each a “Third Party Purchaser”). In the event of any such transfer, Tenant
shall attorn to any Third Party Purchaser as Landlord so long as such Third
Party Purchaser and Landlord notify Tenant in writing of such transfer, and
Third Party Purchaser recognizes and accepts Tenant as its tenant and thereafter
assumes and agrees to perform Landlord’s obligations as landlord under this
Lease. At the request of Landlord, Tenant will execute such documents confirming
the agreement referred to above and such other agreements as Landlord may
reasonably request, provided that such agreements do not increase the
liabilities or obligations of Tenant hereunder.

                           (i)         Intentionally Omitted.

                           (j)         Tenant shall not, in a single transaction
or series of related transactions, sell or convey, transfer or lease all or
substantially all of its assets (an “Asset Transfer”) to any Person, and any
such Asset Transfer shall be deemed an assignment in violation of this Lease;
except that, Tenant shall have the right conduct an Asset Transfer to a Person
if the following conditions are met: (a) the Asset Transfer is to a Person that
(i) immediately following such transaction or transactions, taken in the
aggregate, is (or would be, on a pro forma basis) a Credit Entity, (ii) is a
wholly-owned subsidiary of Tenant (but only for so long as such Person shall
remain a wholly-owned subsidiary of Tenant, and provided further that such Asset
Transfer is affected for a valid intracorporate purpose, such as a restructuring
for tax or accounting purposes, and not with the intent of circumventing the
anti-assignment provisions of this Lease) in which case the former Tenant shall
enter into a guaranty satisfactory to Landlord pursuant to which it guarantees
the payment and performance of the obligations of the new Tenant under this
Lease, or (iii) is approved in writing by Landlord under the Review

- 38 -



--------------------------------------------------------------------------------


Criteria as a Non-Preapproved Assignee in accordance with the provisions of
Paragraph 21(b) of this Lease and (b) this Lease is assigned to such Person as a
part of such Asset Transfer.

                           (k)         At no time during the Term shall any
Person or “group” (within the meaning of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended); pursuant to a single transaction
or series of related transaction (i) acquire more than 50% of the Voting Stock,
partnership interests, membership interests or other equitable and/or beneficial
interests of either Tenant or Danka Holding Company (“Control”) or (ii) obtain
the power (whether or not exercised) to elect a majority of the directors of
either Tenant or Danka Holding Company or voting control of any partnership or
limited liability company or other entity acting as its general partner or
managing member, unless the purchaser of such Control or Person who acquires
such voting power shall (A) after taking into account the transaction that
resulted in the acquisition of such Control or voting power, be a Credit Entity
and such Person shall enter into a guaranty satisfactory to Landlord pursuant to
which it guarantees the payment and performance of the obligations of Tenant
under this Lease, or (B) be approved in writing by Landlord under the Review
Criteria as a Non-Preapproved Assignee in accordance with the provisions of
Paragraph 21(b) above.

                  22.          Events of Default.

                           (a)         The occurrence of any one or more of the
following (after expiration of any applicable cure period as provided in
Paragraph 22(b)) shall, at the sole option of Landlord, constitute an “Event of
Default” under this Lease:

                                            (i)         a failure by Tenant to
make any payment of any Monetary Obligation on or prior to its due date,
regardless of the reason for such failure;

                                            (ii)         a failure by Tenant
duly to perform and observe, or a violation or breach of, any other provision
hereof not otherwise specifically mentioned in this Paragraph 22(a);

                                            (iii)         any representation or
warranty made by Tenant herein or in any certificate, demand or request made
pursuant hereto proves to be incorrect, now or hereafter, in any material
respect;

                                            (iv)         a default beyond any
applicable cure period or at maturity by Tenant in any payment of principal or
interest on any obligations for borrowed money having an original principal
balance of $50,000,000 or more in the aggregate, or in the performance of any
other provision contained in any instrument under which any such obligation is
created or secured (including the breach of any covenant thereunder), (x) if
such payment is a payment at maturity or a final payment, or (y) if an effect of
such default is to cause acceleration of such obligation so as to become due
prior to its stated maturity and, in any such case, no waiver, forbearance or
extension agreement is then in effect;

                                            (v)         Intentionally Omitted;

                                            (vi)         a final, non-appealable
judgment or judgments for the payment of money in excess of $10,000,000 in the
aggregate and which are not covered and

- 39 -



--------------------------------------------------------------------------------


payable by or through insurance shall be rendered against Tenant and the same
shall remain undischarged for a period of sixty (60) consecutive days;

                                            (vii)         Tenant shall fail to
cause the Completion Date to occur for any reason on or before July 1, 2003,
subject to extension as a result of delays caused solely by Force Majeure (but
not to exceed an additional ninety (90) days); provided that, if Tenant’s
failure hereunder is a result solely of the failure of the Roosevelt III
Effective Date to occur on or before July 1, 2003, then for the purpose of the
declaration of a default under this clause (vii), the July 1 2003 deadline set
forth herein shall be deemed extended one day for each day after July 1, 2003
that the Roosevelt III Core Work is not Substantially Completed;

                                            (viii)         Tenant shall (A)
voluntarily be adjudicated a bankrupt or insolvent, (B) seek or consent to the
appointment of a receiver or trustee for itself or for the Leased Premises, (C)
file a petition seeking relief under the bankruptcy or other similar laws of the
United States, any state or any jurisdiction, (D) make a general assignment for
the benefit of creditors, or (E) be unable to pay its debts as they mature;

                                            (ix)         a court shall enter an
order, judgment or decree appointing, without the consent of Tenant, a receiver
or trustee for it or for any of the Leased Premises or approving a petition
filed against Tenant which seeks relief under the bankruptcy or other similar
laws of the United States, any state or any jurisdiction, and such order,
judgment or decree shall remain undischarged or unstayed ninety (90) days after
it is entered;

                                            (x)         any of the Related
Premises shall have been (A) vacated for a period in excess of thirty (30)
consecutive days (other than during the course of repair or restoration
following a Casualty) or (B) abandoned;

                                            (xi)         Tenant shall be
liquidated or dissolved or shall begin proceedings towards its liquidation or
dissolution;

                                            (xii)         the estate or interest
of Tenant in any of the Leased Premises shall be levied upon or attached in any
proceeding and such estate or interest is about to be sold or transferred or
such process shall not be vacated or discharged within ninety (90) days after it
is made;

                                            (xiii)         a failure by Tenant
to perform or observe, or a violation or breach of, or a misrepresentation by
Tenant under any provision of any Assignment or any other document between
Tenant and Lender or from Tenant to Lender, if such failure, violation, breach
or misrepresentation gives rise to a default beyond any applicable cure period
with respect to any Loan;

                                            (xiv)         a failure by Tenant to
maintain in effect any license or permit necessary for the use, occupancy or
operation of the Leased Premises or any Related Premises;

                                            (xv)         Tenant shall fail to
deliver the estoppel described in Paragraph 25 within the time period specified
therein;

- 40 -



--------------------------------------------------------------------------------


                                            (xvi)         Tenant shall sell or
transfer or enter into an agreement to sell or transfer all or substantially all
of its assets a single transaction or a series of related transactions other
than as expressly permitted under Paragraph 21;

                           (b)         No notice or cure period shall be
required in any one or more of the following events: (A) the occurrence of an
Event of Default under clause (i) (except as otherwise set forth below), (iv),
(vi), (viii), (ix), (x), (xi), (xii), (xiii), (xv), (xvi) or (xvii) of Paragraph
22(a); (B) the default consists of a lapse in any insurance coverage required by
Paragraph 16 or an assignment or sublease entered into in violation of Paragraph
21; or (C) the default is such that any delay in the exercise of a remedy by
Landlord could reasonably be expected to cause irreparable harm to Landlord. If
the default consists of the failure to pay any Monetary Obligation other than
Basic Rent under clause (i) of Paragraph 22(a) or a default under clause (vii)
of Paragraph 22(a), then the applicable cure period shall be ten (10) days from
the date notice is given, and if the default consists of the failure to pay any
installment of Basic Rent, the applicable cure shall be three (3) days from the
date on which notice is given, but Landlord shall not be obligated to give
notice of, or allow any cure period for, any such monetary default with respect
to the payment of Basic Rent more than once within any Lease Year. If the
default consists of a default under clauses (ii), (iii) (xiv) or (xv) of
Paragraph 22(a), other than the events specified in clauses (B) and (C) of the
first sentence of this Paragraph 22(b), the applicable cure period shall be
twenty (20) days from the date on which notice is given or, if the default is
not susceptible to cure within such twenty (20) day period and delay in the
exercise of a remedy would not (in Landlord’s reasonable judgment) cause any
material adverse harm to Landlord or any of the Leased Premises, the cure period
shall be extended for the period required to cure the default (but such cure
period, including any extension, shall not in the aggregate exceed ninety (90)
days), provided that Tenant shall commence to cure the default within the said
twenty-day period and shall actively, diligently and in good faith proceed with
and continue the curing of the default until it shall be fully cured.

                  23.          Remedies and Damages upon Default.

                           (a)         If an Event of Default shall have
occurred and is continuing, Landlord shall have the right, at its sole option,
then or at any time thereafter, to exercise its remedies and to collect damages
from Tenant in accordance with this Paragraph 23, subject in all events to
applicable Law, without demand upon or notice to Tenant except as otherwise
provided in Paragraph 22(b) and this Paragraph 23.

                                            (i)         Landlord may give Tenant
notice of Landlord’s intention to terminate this Lease on a date specified in
such notice. Upon such date, this Lease, the estate hereby granted and all
rights of Tenant hereunder shall expire and terminate. Upon such termination,
Tenant shall immediately surrender and deliver possession of the Leased Premises
to Landlord in accordance with Paragraph 26. If Tenant does not so surrender and
deliver possession of the Leased Premises, Landlord may re-enter and repossess
the Leased Premises, with or without legal process, by peaceably entering the
Leased Premises and changing locks or by summary proceedings, ejectment or any
other lawful means or procedure. Upon or at any time after taking possession of
the Leased Premises, Landlord may, by peaceable means or legal process, remove
any Persons or property therefrom. Landlord shall be under no liability for or

- 41 -



--------------------------------------------------------------------------------


by reason of any such entry, repossession or removal. Notwithstanding such entry
or repossession, Landlord may collect the damages set forth in Paragraph
23(b)(i) or 23(b)(ii).

                                            (ii)         After repossession of
the Leased Premises pursuant to clause (i) above, Landlord shall have the right
to relet any of the Leased Premises to such tenant or tenants, for such term or
terms, for such rent, on such conditions and for such uses as Landlord in its
sole discretion may determine, and collect and receive any rents payable by
reason of such reletting, Landlord may make such Alterations in connection with
such reletting as it may deem advisable in its sole discretion. Notwithstanding
any such reletting, Landlord may collect the damages set forth in Paragraph
23(b)(ii).

                                            (iii)         Landlord may declare
by notice to Tenant the entire Basic Rent (in the amount of Basic Rent then in
effect) for the remainder of the then current Term to be immmediately due and
payable. Tenant shall immediately pay to Landlord all such Basic Rent discounted
to its Present Value, all accrued Rent then due and unpaid, all other Monetary
Obligations which are then due and unpaid and all Monetary Obligations which
arise or become due by reason of such Event of Default (including any Costs of
Landlord). Upon receipt by Landlord of all such accelerated Basic Rent and
Monetary Obligations, this Lease shall remain in full force and effect and
Tenant shall have the right to possession of the Leased Premises from the date
of such receipt by Landlord to the end of the Term, and subject to all the
provisions of this Lease, including the obligation to pay all increases in Basic
Rent and all Monetary Obligations that subsequently become due, except that (A)
no Basic Rent which has been prepaid hereunder shall be due thereafter during
the said Term, and (B) Tenant shall have no option to extend or renew the Term.

                           (b)         The following constitute damages to which
Landlord shall be entitled if Landlord exercises its remedies under Paragraph
23(a)(i) or 23(a)(ii):

                                            (i)         If Landlord exercises
its remedy under Paragraph 23(a)(i) but not its remedy under Paragraph 23(a)(ii)
(or attempts to exercise such remedy and is unsuccessful in reletting the Leased
Premises) then, upon written demand from Landlord, Tenant shall pay to Landlord,
as liquidated and agreed final damages for Tenant’s default and in lieu of all
current damages beyond the date of such demand (it being agreed that it would be
impracticable or extremely difficult to fix the actual damages), an amount equal
to the Present Value of the excess, if any, of (A) all Basic Rent from the date
of such demand to the date on which the Term is scheduled to expire hereunder in
the absence of any earlier termination, reentry or repossession over (B) the
then fair market rental value of the Leased Premises for the same period. Tenant
shall also pay to Landlord all of Landlord’s Costs in connection with the
repossession of the Leased Premises and any attempted reletting thereof,
including customary brokerage commissions, reasonable attorneys’ fees and
expenses, employees’ expenses, costs of Alterations and expenses incurred in
preparation for reletting.

                                            (ii)         If Landlord exercises
its remedy under Paragraph 23(a)(i) or its remedies under Paragraph 23(a)(i) and
23(a)(ii), then Tenant shall, until the end of what would have been the Term in
the absence of the termination of the Lease, and whether or not any of the
Leased Premises shall have been relet, be liable to Landlord for, and shall pay
to Landlord, as liquidated and agreed current damages all Monetary Obligations
which would be payable

- 42 -



--------------------------------------------------------------------------------


under this Lease by Tenant in the absence of such termination less the net
proceeds, if any, of any reletting pursuant to Paragraph 23(a)(ii), after
deducting from such proceeds all of Landlord’s Costs (including the items listed
in the last sentence of Paragraph 23(b)(i) hereof) incurred in connection with
such repossessing and reletting; provided, that if Landlord has not relet the
Leased Premises, such Costs of Landlord shall be considered to be Monetary
Obligations payable by Tenant. Tenant shall be and remain liable for all sums
aforesaid, and Landlord may recover such damages from Tenant and institute and
maintain successive actions or legal proceedings against Tenant for the recovery
of such damages. Nothing herein contained shall be deemed to require Landlord to
wait to begin such action or other legal proceedings until the date when the
Term would have expired by its own terms had there been no such Event of
Default,

                           (c)         Notwithstanding anything to the contrary
herein contained, in lieu of or in addition to any of the foregoing remedies and
damages, Landlord may exercise any remedies and collect any damages available to
it at law or in equity. If Landlord is unable to obtain full satisfaction
pursuant to the exercise of any remedy, it may pursue any other remedy which it
has hereunder or at law or in equity.

                           (d)         Landlord shall not be required to
mitigate any of its damages hereunder unless and to the extent then required by
applicable Law. If any Law shall validly limit the amount of any damages
provided for herein to an amount which is less than the amount agreed to herein,
Landlord shall be entitled to the maximum amount available under such Law.

                           (e)         No termination of this Lease,
repossession or reletting of the Leased Premises, exercise of any remedy or
collection of any damages pursuant to this Paragraph 23 shall relieve Tenant of
any Surviving Obligations.

                           (f)         WITH RESPECT TO ANY REMEDY OR PROCEEDING
OF LANDLORD OR TENANT HEREUNDER, EACH OF LANDLORD AND TENANT HEREBY WAIVE ANY
RIGHT TO A TRIAL BY JURY.

                           (g)         Upon the occurrence of any Event of
Default, Landlord shall have the right (but no obligation) to perform any act
required of Tenant hereunder and, if performance of such act requires that
Landlord enter the Leased Premises, Landlord may enter the Leased Premises for
such purpose.

                           (h)         No failure of Landlord (i) to insist at
any time upon the strict performance of any provision of this Lease or (ii) to
exercise any option, right, power or remedy contained in this Lease shall be
construed as a waiver, modification or relinquishment thereof. A receipt by
Landlord of any sum in satisfaction of any Monetary Obligation with knowledge of
the breach of any provision hereof shall not be deemed a waiver of such breach,
and no waiver by Landlord of any provision hereof shall be deemed to have been
made unless expressed in a writing signed by Landlord.

                           (i)         Tenant hereby waives and surrenders, for
itself and all those claiming under it, including creditors of all kinds, (i)
any right and privilege which it or any of them may have under any present or
future Law to redeem any of the Leased Premises or to have

- 43 -



--------------------------------------------------------------------------------


a continuance of this Lease after termination of this Lease or of Tenant’s right
of occupancy or possession pursuant to any court order or any provision hereof,
and (ii) the benefits of any present or future Law which exempts property from
liability for debt or for distress for rent.

                           (j)         Except as otherwise provided herein, all
remedies are cumulative and concurrent and no remedy is exclusive of any other
remedy. Each remedy may be exercised at any time an Event of Default has
occurred and is continuing and may be exercised from time to time. No remedy
shall be exhausted by any exercise thereof

                  24.          Notices. All notices, demands, requests,
consents, approvals, offers, statements and other instruments or communications
required or permitted to be given pursuant to the provisions of this Lease shall
be in writing and shall be deemed to have been given and received for all
purposes when delivered in person or by Federal Express or other reliable 24 -
hour delivery service or five (5) business days after being deposited in the
United States mail, by registered or certified mail, return receipt requested,
postage prepaid, addressed to the other party at its address stated on page one
of this Lease or when delivery is refused. Notices sent to Landlord shall be to
the attention of Director, Asset Management, and notices to Tenant shall be to
the attention of the Senior Vice President and Legal Counsel. A copy of any
notice given by Tenant to Landlord shall simultaneously be given by Tenant to
Reed Smith LLP, 2500 One Liberty Place, Philadelphia, PA 19103, Attention:
Chairman, Real Estate Department. For the purposes of this Paragraph, any party
may substitute another address stated above (or substituted by a previous
notice) for its address by giving fifteen (15) days’ notice of the new address
to the other party, in the manner provided above.

                  25.          Estoppel Certificate. At any time during the Term
(but not more frequently then once in any six (6) months period, except if
required by Lender pursuant to its rights under the Mortgage), upon not less
than ten (10) days’ prior written request by either Landlord or Tenant (the
“Requesting Party”) to the other party (the “Responding Party”), the Responding
Party shall deliver to the Requesting Party a statement in writing, executed by
an authorized officer of the Responding Party, certifying (a) that, except as
otherwise specified, this Lease is unmodified and in full force and effect, (b)
the dates to which Basic Rent, Additional Rent and all other Monetary
Obligations have been paid, (c) that, to the knowledge of the signer of such
certificate and except as otherwise specified, no default by either Landlord or
Tenant exists hereunder, (d) such other matters as the Requesting Party may
reasonably request, and (e) if Tenant is the Responding Party that, except as
otherwise specified, there are no proceedings pending or, to the knowledge of
the signer, threatened, against Tenant before or by any court or administrative
agency which, if adversely decided, would materially and adversely affect the
financial condition and operations of Tenant. Any such statements by the
Responding Party may be relied upon by the Requesting Party, any Person whom the
Requesting Party notifies the Responding Party in its request for the
Certificate is an intended recipient or beneficiary of the Certificate, any
Lender or their assignees and by any prospective purchaser or mortgagee of any
of the Leased Premises. Any certificate required under this Paragraph 25 and
delivered by Tenant shall state that, in the opinion of each person signing the
same, he has made such examination or investigation as is necessary to enable
him to express an informed opinion as to the subject matter of such certificate,
and shall briefly state the nature of such examination or investigation.

- 44 -



--------------------------------------------------------------------------------


                  26.          Surrender. Upon the expiration or earlier
termination of this Lease, Tenant shall peaceably leave and surrender the Leased
Premises to Landlord in the same condition in which the Leased Premises was at
the commencement of this Lease, except as repaired, rebuilt, restored, altered,
replaced or added to as permitted or required by any provision of this Lease,
and except for ordinary wear and tear. Upon such surrender, Tenant shall (a)
remove from the Leased Premises all property which is owned by Tenant or third
parties other than Landlord and (b) repair any damage caused by such removal.
Property not so removed shall become the property of Landlord, and Landlord may
thereafter cause such property to be removed from the Leased Premises. The cost
of removing and disposing of such property and repairing any damage to any of
the Leased Premises caused by such removal shall be paid by Tenant to Landlord
upon demand. Landlord shall not in any manner or to any extent be obligated to
reimburse Tenant for any such property which becomes the property of Landlord
pursuant to this Paragraph 26.

                  27.          No Merger of Title. There shall be no merger of
the leasehold estate created by this Lease with the fee estate in any of the
Leased Premises by reason of the fact that the same Person may acquire or hold
or own, directly or indirectly, (a) the leasehold estate created hereby or any
part thereof or interest therein and (b) the fee estate in any of the Leased
Premises or any part thereof or interest therein, unless and until all Persons
having any interest in the interests described in (a) and (b) above which are
sought to be merged shall join in a written instrument effecting such merger and
shall duly record the same.

                  28.          Books and Records.

                           (a)         Tenant shall keep adequate records and
books of account with respect to the finances and business of Tenant generally
and with respect to the Leased Premises, in accordance with generally accepted
accounting principles (“GAAP”) consistently applied, and shall permit Landlord
and Lender by their respective agents, accountants and attorneys, upon
reasonable notice to Tenant, to visit and inspect the Leased Premises and
examine (and make copies of) the records and books of account and to discuss the
finances and business with the officers of Tenant, at such reasonable times as
may be requested by Landlord. Upon the request of Lender or Landlord (either
telephonically or in writing), Tenant shall provide the requesting party with
copies of any information to which such party would be entitled in the course of
a personal visit.

                           (b)         Tenant shall deliver or cause to be
delivered to Landlord and to Lender within ninety-five (95) days of the close of
each fiscal year, annual audited consolidated financial statements of Guarantor
(including Tenant’s parent company) certified by a nationally recognized firm of
independent certified public accountants. Tenant shall also furnish to Landlord
within fifty (50) days after the end of each of the three remaining quarters
unaudited financial statements and all other quarterly reports of Guarantor (on
a consolidated basis, including Tenant), certified by Guarantor’s chief
financial officer, and all filings, if any, of Form 10-K, Form 10-Q and other
required filings with the Securities and Exchange Commission pursuant to the
provisions of the Securities Exchange Act of 1934, as amended, or any other Law.
All financial statements shall be prepared in accordance with GAAP consistently
applied. All annual financial statements shall be accompanied (i) by an opinion
of said accountants stating that (A) there are no qualifications as to the scope
of the audit and (B) the audit was

- 45 -



--------------------------------------------------------------------------------


performed in accordance with GAAP and (h) by the affidavit of the president or a
vice president of Guarantor, dated within five (5) days of the delivery of such
statement, stating that (C) the affiant knows of no Event of Default, or event
which, upon notice or the passage of time or both, would become an Event of
Default which has occurred and is continuing hereunder or, if any such event has
occurred and is continuing, specifying the nature and period of existence
thereof and what action Guarantor and/or Tenant has taken or proposes to take
with respect thereto and (D) except as otherwise specified in such affidavit,
that Tenant has fulfilled all of its obligations under this Lease which are
required to be fulfilled on or prior to the date of such affidavit. For purposes
of this Paragraph 28 only, so long as the Tenant first-named in this Lease (or
any affiliate thereof) shall be the Tenant under this Lease, Guarantor shall
mean Danka Business Systems, PLC and such consolidated financials shall include
Danka Holding Company as well as Tenant.

                  29.          Determination of Value.

                           (a)         Whenever a determination of Fair Market
Value is required pursuant to any provision of this Lease, such Fair Market
Value shall be determined in accordance with the following procedure:

                                            (i)         Landlord and Tenant
shall endeavor to agree upon such Fair Market Value within thirty (30) days
after the date (the “Applicable Initial Date”) on which (A) Tenant provides
Landlord with notice of its intention to terminate this Lease and purchase the
Leased Premises pursuant to Paragraph 18, (B) Landlord provides Tenant with
notice of its intention to redetermine Fair Market Value pursuant to Paragraph
20(c), or (C) Landlord provides Tenant with notice of Landlord’s intention to
require Tenant to make an offer to terminate this Lease pursuant to Paragraph
23(a)(iii). Upon reaching such agreement, the parties shall execute an agreement
setting forth the amount of such Fair Market Value.

                                            (ii)         If the parties shall
not have signed such agreement within thirty (30) days after the Applicable
Initial Date, Tenant shall within fifty (50) days after the Applicable Initial
Date select an appraiser and notify Landlord in writing of the name, address and
qualifications of such appraiser. Within twenty (20) days following Landlord’s
receipt of Tenant’s notice of the appraiser selected by Tenant, Landlord shall
select an appraiser and notify Tenant of the name, address and qualifications of
such appraiser. Such two appraisers shall endeavor to agree upon Fair Market
Value based on a written appraisal made by each of them (and given to Landlord
by Tenant) as of the Relevant Date. If such two appraisers shall agree upon a
Fair Market Value, the amount of such Fair Market Value as so agreed shall be
binding and conclusive upon Landlord and Tenant.

                                            (iii)         If such two appraisers
shall be unable to agree upon a Fair Market Value within twenty (20) days after
the selection of an appraiser by Landlord, then such appraisers shall advise
Landlord and Tenant of their respective determination of Fair Market Value and
shall select a third appraiser to make the determination of Fair Market Value.
The selection of the third appraiser shall be binding and conclusive upon
Landlord and Tenant.

                                            (iv)         If such two appraisers
shall be unable to agree upon the designation of a third appraiser within ten
(10) days after the expiration of the twenty (20) day

- 46 -



--------------------------------------------------------------------------------


period referred to in clause (iii) above, or if such third appraiser does not
make a determination of Fair Market Value within twenty (20) days after his
selection, then such third appraiser or a substituted third appraiser, as
applicable, shall, at the request of either party hereto, be appointed by the
President or Chairman of the American Arbitration Association in New York, New
York. The determination of Fair Market Value made by the third appraiser
appointed pursuant hereto shall be made within twenty (20) days after such
appointment.

                                            (v)         If a third appraiser is
selected, Fair Market Value shall be the average of the determination of Fair
Market Value made by the third appraiser and the determination of Fair Market
Value made by the appraiser (selected pursuant to Paragraph 29(a)(ii) hereof)
whose determination of Fair Market Value is nearest to that of the third
appraiser. Such average shall be binding and conclusive upon Landlord and
Tenant.

                                            (vi)         All appraisers selected
or appointed pursuant to this Paragraph 29(a) shall (A) be independent qualified
MAI appraisers (B) have no right, power or authority to alter or modify the
provisions of this Lease, (C) utilize the definition of Fair Market Value
hereinabove set forth above, and (D) be registered in the State if the State
provides for or requires such registration. Each party shall pay the costs of
its own appraiser and the cost of the third appraiser shall be split equally
between Landlord and Tenant.

                           (b)         If, by virtue of any delay, Fair Market
Value is not determined by the expiration or termination of the then current
Term, then the date on which the Term would otherwise expire or terminate shall
be extended to the date specified for termination in the particular provision of
this Lease pursuant to which the determination of Fair Market Value is being
made.

                           (c)         In determining Fair Market Value as
defined in clause (b) of the definition of Fair Market Value, the appraisers
shall add (a) the present value of the Rent for the remaining Term, assuming the
Term has been extended for all extension periods provided herein (with assumed
increases in the CPI to be determined by the appraisers) using a discount rate
(which may be determined by an investment banker retained by each appraiser)
based on the creditworthiness of Tenant and (b) the present value of the Leased
Premises as of the end of such Term (having assumed the Term has been extended
for all extension periods provided herein). The appraisers shall further assume
that no default then exists under the Lease, that Tenant has complied (and will
comply) with all provisions of the Lease.

                  30.           Non-Recourse as to Landlord. (a) Anything
contained herein to the contrary notwithstanding, any claim based on or in
respect of any liability of Landlord under this Lease shall be limited to actual
damages and shall be enforced only against the Leased Premises and not against
any other assets, properties or funds of (i) Landlord, (ii) any director,
officer, member, general partner, shareholder, limited partner, beneficiary,
employee or agent of Landlord or any general partner of Landlord or any of its
members or general partners (or any legal representative, heir, estate,
successor or assign of any thereof), (iii) any predecessor or successor
partnership or corporation (or other entity) of Landlord or any of its general
partners, shareholders, officers, directors, members, employees or agents,
either directly or through Landlord or its general partners, shareholders,
officers, directors, employees or agents or any

- 47 -



--------------------------------------------------------------------------------


predecessor or successor partnership or corporation (or other entity), or (iv)
any Person affiliated with any of the foregoing, or any director, officer,
employee or agent of any thereof.

                           (b)         Notwithstanding the foregoing, Tenant
shall not be precluded from instituting legal proceedings for the purpose of
making a claim against Landlord on account of an alleged violation of Landlord’s
obligations under this Lease, subject, however, to Paragraph 30(a) above.

                  31.          Financing.

                           (a)         Tenant agrees to pay (i) upon demand, all
reasonable costs and expenses incurred by Landlord in connection with the
purchase and leasing of the Leased Premises including, without limitation, the
cost of appraisals, environmental reports, zoning reports, UCC and related
searches, title insurance premiums and charges, survey costs, and the legal fees
and expenses of Landlord’s counsel and (ii) within five (5) Business Days
following written request from Landlord, (A) all reasonable costs and expenses
incurred by Landlord in connection with the financing of the initial Loan,
including without limitation, the cost of appraisals, environmental reports,
zoning reports, UCC and related searches, survey costs (or the costs of updates
to any of the foregoing in connection with the initial Loan, as applicable),
title insurance premiums and charges, and (B) the legal fees and expenses of
Landlord’s and Lender’s counsel, and “points” or commitment fees of Lender;
provided that, (x) Tenant’s responsibility for the payment of points or
commitment fees due Lender or the fees and expenses of Lender’s counsel shall
not exceed, in the aggregate $300,000 and (y) without in any way limiting the
foregoing, if there exists at any Related Premises a material Environmental
Violation or a Hazardous Condition such that a Phase II Site Assessment must be
performed or additional expenditures are incurred (including additional or
extraordinary due diligence and the reasonable legal fees and expenses of
Landlord’s and Lender’s consultant and/or counsel in connection therewith), then
the cost of such Phase II Site Assessment and such additional due diligence
and/or reasonable attorneys’ fees and expenses shall be paid by Tenant.

                           (b)         Tenant agrees to pay, within three (3)
business days of written demand therefor, any cost, charge or expense (other
than the principal of the Note and interest thereon at the contract rate of
interest specified therein) imposed upon Landlord by Lender pursuant to the
Note, the Mortgage or the Assignment which is caused by or results from a
default by Tenant under this Lease.

                           (c)         If Landlord desires to obtain or
refinance any Loan, Tenant shall negotiate in good faith with Landlord
concerning any request made by any Lender or proposed Lender for changes or
modifications in this Lease. In particular, Tenant shall agree, upon request of
Landlord, to supply any such Lender with such notices and information as Tenant
is required to give to Landlord hereunder and to extend the rights of Landlord
hereunder to any such Lender and to consent to such financing if such consent is
requested by such Lender. Tenant shall provide any other consent or statement
and shall execute any and all other documents that such Lender requires in
connection with such financing, including any environmental indemnity agreement
and subordination, non-disturbance and attornment agreement, so long as the same
do not materially adversely affect any right, benefit or privilege of Tenant
under this Lease or materially increase Tenant’s obligations under this Lease.
Such subordination, nondisturbance

- 48 -



--------------------------------------------------------------------------------


and attornment agreement may require Tenant to confirm that (a) Lender and its
assigns will not be liable for any misrepresentation, act or omission of
Landlord and (b) Lender and its assigns will not be subject to any counterclaim,
demand or offset which Tenant may have against Landlord. Nothing in this
Paragraph 31(c) shall be deemed to require Tenant to pay for any costs or
expenses of any Loan other than the initial Loan as provided in Paragraph 31 (a)
above.

                  32.          Subordination, Non-Disturbance and Attornment.

                           (a)         This Lease and Tenant’s interest
hereunder shall be subordinate to any Mortgage or other security instrument
hereafter placed upon the Leased Premises by Landlord, and to any and all
advances made or to be made thereunder, to the interest thereon, and all
renewals, modifications, supplements, replacements and extensions thereof or
thereto; provided that such subordination shall be subject to and conditioned
upon Tenant’s receipt of an SNDA in recordable form duly executed by the holder
of any such Mortgage or other security instrument which SNDA shall provide for
the recognition of this Lease and all of Tenant’s rights hereunder, including
non-disturbance and quiet enjoyment under Paragraph 4(b) hereof, unless and
until an Event of Default exists beyond any applicable notice and cure period or
Landlord otherwise shall have the express right to terminate this Lease pursuant
to any applicable provision hereof or under applicable Law.

                           (b)         Landlord agrees that, upon the request of
any Person that shall be Tenant’s senior secured lender, or a purchase money
equipment lender or equipment lessor of Tenant, Landlord shall negotiate in good
faith for the purpose of executing and delivering a commercially reasonable
waiver of Landlord’s statutory lien rights, if any, and a consent and agreement
with respect to the respective rights of Landlord and such Person regarding the
security interests in, and the timing and removal of, any inventory, equipment
or other collateral in which such Person has a secured interest (the
“Collateral”), in form and substance reasonably acceptable to Landlord and such
Person, so long as such waiver and agreement (i) provides for the
indemnification of Landlord against any claims by Tenant or any Person claiming
through Tenant, and against any physical damage caused to the any Related
Premises, in connection with the removal of any of the Collateral by such
Person, (ii) expressly excludes any claim by such Person to any right, title or
interest in or to any of the Equipment as defined in this Lease, (iii) provides
for a reasonable, but limited, time frame for the removal of such Collateral by
such Person after the expiration of which same shall be deemed abandoned, and
(iv) provides for the per diem payment of Basic Rent due hereunder by such
Person for each day after the fifth (5th) business day following the date of the
expiration or termination of this Lease that Landlord permits such Person’s
Collateral to remain in any Related Premises.

                  33.          Tax Treatment; Reporting. Landlord and Tenant
each acknowledge that each shall treat this transaction as a true lease for
state law purposes and shall report this transaction as a Lease for Federal
income tax purposes. For Federal income tax purposes each shall report this
Lease as a true lease with Landlord as the owner of the Leased Premises and
Equipment and Tenant as the lessee of such Leased Premises and Equipment
including: (1) treating Landlord as the owner of the property eligible to claim
depreciation deductions under Section 167 or 168 of the Internal Revenue Code of
1986 (the “Code”) with respect to the Leased Premises and Equipment, (2) Tenant
reporting its Rent payments as rent expense under Section 162 of the Code, and
(3) Landlord reporting the Rent payments as rental income.

- 49 -



--------------------------------------------------------------------------------


                  34.          Single Lease Transaction. Tenant, on behalf of
itself and any trustee or legal representative (under the Federal Bankruptcy
Code or any similar state insolvency proceeding) expressly acknowledges and
agrees that, notwithstanding the provisions of Paragraph 18 hereof or anything
else contained in this Lease, it is the express intent of the parties hereto
that this Lease shall constitute a single lease covering each and all of the
Related Premises and shall not be (or be deemed to be) divisible or severable
into separate leases for any purpose whatsoever, and Tenant, on behalf of itself
and any such trustee or legal representative, hereby waives any right to claim
or assert a contrary position in any action or proceeding; it being further
understood and agreed by Tenant that the allocations of Acquisition Cost and
Percentage Allocation of Basic Rent as set forth on Exhibit “E” and Exhibit “F”
hereof and provisions of Paragraph 18 hereof and are included to provide a
formula for Rent adjustment under certain circumstances and as an accommodation
to Tenant, respectively, and that the foregoing agreements and waivers by Tenant
in this Paragraph 34 are made as a material inducement to Landlord to enter into
the transaction contemplated by this Lease and that, but for the foregoing
agreements and waivers, Landlord would not enter into this Lease.

                  35.          Miscellaneous.

                           (a)         The paragraph headings in this Lease are
used only for convenience in finding the subject matters and are not part of
this Lease or to be used in determining the intent of the parties or otherwise
interpreting this Lease.

                           (b)         As used in this Lease, the singular shall
include the plural and any gender shall include all genders as the context
requires and the following words and phrases shall have the following meanings:
(i) “including” shall mean “including without limitation”; (ii) “provisions”
shall mean “provisions, terms, agreements, covenants and/or conditions”; (iii)
“lien” shall mean “lien, charge, encumbrance, title retention agreement, pledge,
security interest, mortgage and/or deed of trust”; (iv) “obligation” shall mean
“obligation, duty, agreement, liability, covenant and/or condition”; (v) “any of
the Leased Premises” shall mean “the Leased Premises or any part thereof or
interest therein”; (vi) “any of the Land” shall mean “the Land or any part
thereof or interest therein”; (vii) “any of the Improvements” shall mean “the
Improvements or any part thereof or interest therein”; (viii) “any of the
Equipment” shall mean “the Equipment or any part thereof or interest therein”.
Any reference herein to the payment of “attorneys fees” or “reasonable
attorney’s fees” shall include all such fees and related court costs at each and
every appellate level.

                           (c)         Any act which Landlord is permitted to
perform under this Lease may be performed at any time and from time to time by
Landlord or any person or entity designated by Landlord. Each appointment of
Landlord as attorney-in-fact for Tenant hereunder is irrevocable and coupled
with an interest. Landlord shall not unreasonably withhold or delay its consent
whenever such consent is required under this Lease, except as otherwise
specifically provided herein and except that with respect to any assignment of
this Lease or subletting of the Leased Premises not expressly permitted by the
terms of this Lease, Landlord may withhold its consent for any reason or no
reason. Time is of the essence with respect to the performance by Tenant of its
obligations under this Lease.

- 50 -



--------------------------------------------------------------------------------


                            (d)         Landlord shall in no event be construed
for any purpose to be a partner, joint venturer or associate of Tenant or of any
subtenant, operator, concessionaire or licensee of Tenant with respect to any of
the Leased Premises or otherwise in the conduct of their respective businesses.

                           (e)         This Lease and any documents which may be
executed by Tenant on or about the effective date hereof at Landlord’s request
constitute the entire agreement between the parties and supersede all prior
understandings and agreements, whether written or oral, between the parties
hereto relating to the Leased Premises and the transactions provided for herein.
Landlord and Tenant are business entities having substantial experience with the
subject matter of this Lease and have each fully participated in the negotiation
and drafting of this Lease. Accordingly, this Lease shall be construed without
regard to the rule that ambiguities in a document are to be construed against
the drafter.

                           (f)         This Lease may be modified, amended,
discharged or waived only by an agreement in writing signed by the party against
whom enforcement of any such modification, amendment, discharge or waiver is
sought.

                           (g)         The covenants of this Lease shall run
with the land and bind Tenant, its successors and assigns and all present and
subsequent encumbrancers and subtenants of any of the Leased Premises, and shall
inure to the benefit of Landlord, its successors and assigns. If there is more
than one Tenant, the obligations of each shall be joint and several.

                           (h)         If any one or more of the provisions
contained in this Lease shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Lease, but this Lease shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

                           (i)         All exhibits attached hereto are
incorporated herein as if fully set forth.

                           (j)         This Lease shall be governed by and
construed and enforced in accordance with the laws of the State.

                           (k)         Radon Gas. Radon is a naturally occurring
radioactive gas that, when it has accumulated in a building in sufficient
quantities, may present health risks to persons who are exposed to it over time.
Levels of radon that exceed federal and state guidelines have been found in
buildings in Florida. Additional information regarding radon and radon testing
may be obtained from your county public health unit.” Landlord makes no
warranties or representations concerning the presence or absence of radon gas in
the Leased Premises.

- 51 -



--------------------------------------------------------------------------------


                  IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease
to be duly executed under seal as of the day and year first above written.

WITNESS:

  LANDLORD:

DAN (FL), QRS 15-7, INC.,
a Delaware corporation By: 
/s/ KIPLING OREN   By: 
/s/ ALISTAR CALVERT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:  Kipling Oren   Title:  VICE PRESIDENT


By: 
/s/ MONIQUE HENDERSON    


--------------------------------------------------------------------------------

Name:  Monique Henderson      


WITNESS:

  TENANT:

DANKA OFFICE IMAGING COMPANY,
a Delaware corporation By: 
/s/ JOHN S. INGLES   By: 
/s/ KEITH J. NELSEN

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:  John S. Ingles   Title:  SVP / General Council


    By: 
/s/ KYLE S. BIRD    


--------------------------------------------------------------------------------

Name:  Kyle S. Bird      


- 52 -



--------------------------------------------------------------------------------


EXHIBIT A

PREMISES

 



--------------------------------------------------------------------------------


Exhibit “A”

PARCEL I:

Lots 3 and 4, Block 2, Roosevelt Centre Replat 6th Addition, as recorded in Plat
Book 118, pages 45 and 46, of the public records of Pinellas County, Florida;
together with

A portion of Lot 1, Block 2, Roosevelt Centre Replat 6th Addition, as recorded
in Plat Book 118, pages 45 and 46, of the public records of Pinellas County,
Florida, Commencing at the Northeast corner of said Lot 1, proceed South
17°56’33” East, 20.00 feet; thence South 49°56’33” East, 27.12 feet for a Point
of Beginning; thence continue South 49°56’33” East, 73.46 feet; thence South
84°40’26” East, 15.93 feet to the Northwesterly boundary of Lot 4, said Block 2;
thence South 40°04’49” West, 134.60 feet along said Northwesterly boundary;
thence North 50°09’17” West, 86.03 feet; thence North 39°50’43” East, 125.85
feet to the Point of Beginning; and together with

A portion of Lot 1, Block 2, Roosevelt Centre Replat 6th Addition, as recorded
in Plat Book 118, pages 45 and 46, of the public records of Pinellas County,
Florida, Commencing at the Northeast corner of said Lot 1, proceed South
17°56’33” East, 20.00 feet; thence South 49°56’33” East, 27.12 feet; thence
South 39°50’43” West, 125.85 feet for a Point of Beginning; thence South
50°09’17” East, 86.03 feet; thence South 40°04’49” West, 11.20 feet; thence
North 50°09’17” West, 86.00 feet; thence North 39°50’43” East, 11.20 feet to the
Point of Beginning.

PARCEL II:

Non-exclusive easements for the benefit of Parcel I as set forth in Easement
Agreement recorded on September 11, 1997, in Official Records Book 9836, page
1044, as amended by First Amendment to Easement Agreement recorded on March 17,
1999, in Official Records Book 10442, page 1919, all of the public records of
Pinellas County, Florida, for the use and purposes described therein, over the
land described as follows:

Lots 1 and 2, Block 2, Roosevelt Centre Replat 6th Addition, as recorded in Plat
Book 118, pages 45 and 46, of the public records of Pinellas County, Florida,
less and except that part of said Lot I which is included in Parcel I.

PARCEL III:

Lot 2, Block 2, Roosevelt Centre Replat 6th Addition, as recorded in Plat Book
118, pages 45 and 46, of the public records of Pinellas County, Florida.

PARCEL IV:

Non-exclusive easements for the benefit of Parcel III as set forth in Easement
Agreement recorded on December 4, 1995, in Official Records Book 9182, page 579,
and in Easement Agreement recorded on September 11, 1997, in Official Records
Book 9836, page 1044, as amended by First Amendment to Easement Agreement
recorded on March 17, 1999, in Official

 



--------------------------------------------------------------------------------


Records Book 10442, page 1919, all of the public records of Pinellas County,
Florida, for the use and purposes described therein, over the land described as
follows:

Lots 1, 3 and 4, Block 2, Roosevelt Centre Replat 6th Addition, as recorded in
Plat Book 118, pages 45 and 46, of the public records of Pinellas County,
Florida.

PARCEL V:

A portion of Lot 1, Block 1, NORTHGATE OF ST. PETERSBURG SECOND ADDITION, as
recorded in Plat Book 70, page 37, of the public records of Pinellas County,
Florida, described as follows:

Commence at the Northwest comer of said Lot 1 for a Point of Beginning; thence
proceed South 89°52’52” East, along the North line of said Lot 1, 1233.02 feet;
thence South 00°16’37” East, 145.43 feet; thence North 89°52’46” West, 290.01
feet; thence South 00°16’37” East, 347.36 feet to the North line of Lot 1, Block
1, NORTHGATE OF ST. PETERSBURG SECOND ADDITION 2ND PARTIAL REPLAT, as recorded
in Plat Book 93, pages 86 and 87, of the public records of Pinellas County,
Florida; thence South 89°43’23” West, 591.00 feet along said North line and its
extension; thence South 00°16’37” East, 365.56 feet; thence South 89°43’23”
West, 352.00 feet to the East right-of-way line of 16th Street North; thence
North 00°16’37” West, 864.43 feet to the Point of Beginning.

LESS:   A portion of Lot 1, Block 1, NORTHGATE OF ST. PETERSBURG SECOND
ADDITION, as recorded in Plat Book 70, page 37, of the public records of
Pinellas County, Florida, described as follows:


  Commence at the Northwest corner of said Lot 1, proceed South 00°16’37” East,
454.87 feet along the East right-of-way line of 16th Street North (100 foot
right-of-way) for a Point of Beginning; thence North 89°43’23” East, 352.00
feet; thence South 00°16’37” East, 409.56 feet; thence South 89°43’23” West,
352.00 feet to said East right-of-way line; thence North 00°16’37” West, 409.56
feet to the Point of Beginning.


Said lands now described as and being Lots 2 and 3, INTERNATIONAL BUSINESS PARK,
according to the map or plat thereof recorded in Plat Book 121, pages 83 and 84,
of the public records of Pinellas County, Florida.

LESS AND EXCEPT any portion of said lands lying within the International Court
right-of-way as shown on said plat.

2



--------------------------------------------------------------------------------


EXHIBIT B

MACHINERY AND EQUIPMENT

All fixtures, machinery, apparatus, equipment, fittings and appliances of every
kind and nature whatsoever now or hereafter affixed or attached to or installed
in any of the Leased Premises (except as hereafter provided), including all
electrical, anti-pollution, heating, lighting (including hanging fluorescent
lighting), incinerating, power, air cooling, air conditioning, humidification,
sprinkling, plumbing, lifting, cleaning, fire prevention, fire extinguishing and
ventilating systems, devices and machinery and all engines, pipes, pumps, tanks
(including exchange tanks and fuel storage tanks), motors, conduits, ducts,
steam circulation coils, blowers, steam lines, compressors, oil burners,
boilers, doors, windows, loading platforms, lavatory facilities, stairwells,
fencing (including cyclone fencing), passenger and freight elevators, overhead
cranes and garage units, together with all additions thereto, substitutions
therefor and replacements thereof required or permitted by this Lease, but
excluding all personal property and all trade fixtures, machinery, office,
manufacturing and warehouse equipment which are not necessary to the operation
of the buildings which constitute part of the Leased Premises for the uses
permitted under Paragraph 4(a) of this Lease.

 



--------------------------------------------------------------------------------


EXHIBIT C

PERMITTED ENCUMBRANCES

[See schedule B to title policy]

 



--------------------------------------------------------------------------------


SCHEDULE B (continued)

Owner’s Policy Number: 10 1034 106 00000047

(14)   Distribution Easement granted to Florida Power Corporation by Official
Records Book 9931, page 475, of the public records of Pinellas County, Florida,
as shown on survey dated July 17, 2002, prepared by C. Fred Deuel & Associates,
Inc., Order No. 2002-336 (as to Parcel V)       (15)   Distribution Easement
granted to Florida Power Corporation by Official Records Book 10906, page 821,
of the public records of Pinellas County, Florida, as shown on survey dated July
17, 2002, prepared by C. Fred Deuel & Associates, Inc., Order No. 2002-336 (as
to Parcel V)       (16)   Restrictions and Easement(s) as shown in Plat of
International Business Park recorded in Plat Book 121, pages 83 and 84, of the
public records of Pinellas County, Florida, said easernent(s) being shown on
survey dated July 17, 2002, prepared by C. Fred Deuel & Associates, Inc., Order
No. 2002-336, but omitting any covenant or restriction based on race, color,
religion, sex, handicap, familial status or national origin unless and only to
the extent that said covenant(s): (a) is exempt under Chapter 42, Section 3607
of the United States Code; or (b) relates to handicap, but does not discriminate
against handicapped persons (as to Parcel V)       (17)   Encroachment of
parking lot curbing into International Court right-of-way, drainage and utility
easements as shown on survey dated July 17, 2002, prepared by C. Fred Deuel &
Associates, Inc., Order No. 2002-336 (as to Parcel V)       Note:   In
accordance with Florida Statutes, Section 627.4131, please be advised that the
insured hereunder may present inquiries, obtain information about coverage, or
receive assistance in resolving complaints, by contacting Chicago Title
Insurance Company, 5426 Beaumont Center Boulevard, Suite 320, Tampa, Florida
33634, Telephone Number (813) 249-2468.


 



--------------------------------------------------------------------------------


EXHIBIT D

BASIC RENT PAYMENTS

                  1.         Basic Rent. Basic Rent payable in respect of the
Term shall be as follows:

         A. (i) during the Renovation Term, an amount equal to (x) $871,200 per
annum, payable quarterly, in advance, on each Basic Rent Payment Date, in equal
installments of $217,800 each, plus (y) 8.0% (annual rate) multiplied by the
weighted average of the amount of Advances made by Landlord from the Renovation
Work Escrow Account for the TI Work at the Roosevelt D Premises, and (z) from
and after the Roosevelt III Effective Date, 8.0% (annual rate) multiplied by the
sum of (1) the purchase price component of the Acquisition Cost allocated to the
Roosevelt III Premises ($13,500,000), (2) the amount of Advances made by
Landlord from the Renovation Work Escrow Account for the Roosevelt III Core
Work, and (3) the weighted average of the amount of Advances made by Landlord
from the Renovation Work Escrow Account for TI Work attributable to the
Roosevelt III Premises, in each case, based upon on the number of days each
Advance is outstanding, payable monthly in arrears commencing on October 25,
2002 (the amount set forth in the foregoing sentence shall, absent manifest
error, be conclusively determined from the books and records of Landlord); and

         (ii) during the Initial Term (and any Renewal Term), $3,060,000 per
annum, payable quarterly, in advance, on each Basic Rent Payment Date, in equal
installments of $765,000 each, subject to the adjustments provided for in
Paragraphs 2, 3 and 4 below.

         B. Landlord and Tenant acknowledge and agree that the Key Rent
represents a good faith estimate by the parties of the actual amount of Basic
Rent that would have been due and payable by Tenant under this Lease if Tenant
had commenced payment of such Basic Rent as of the Commencement Date or the date
of the applicable Advance, as the case may be, in the same manner as the
Roosevelt D Premises and the Supply Center Premises, instead of deferring such
payment until after the occurrence of the Roosevelt III Effective Date, with
respect to (i) the purchase price component of the Acquisition Cost of the
Roosevelt III Premises, (ii) Advances made with respect to the Roosevelt III
Core Work, and (iii) Advances made with respect to that portion of the TI Work
attributable to the Roosevelt III Premises (clauses (i), (ii) and (iii)
collectively, the “Accrued Rent”). In consideration of the foregoing, promptly
after the occurrence of the Roosevelt III Effective Date, Landlord shall provide
Tenant with an accounting reconciliation (the “Reconciliation”) with respect to
the amount of Accrued Rent. If the amount of the Accrued Rent exceeds the Key
Rent, then Tenant shall pay to Landlord any such deficiency within five (5) days
of Tenant’s receipt of the Reconciliation, and if the Key Rent exceeds the
Accrued Rent, any such overage shall be credited to Tenant against the next
occurring installment of Basic Rent due under the Lease. The calculation of the
amount of the Accrued Rent (including interest on the Accrued Rent at a rate of
8% per annum compounded monthly) shall, absent manifest error, be conclusively
determined from the books and records of Landlord and be binding on Tenant.

                  2.         CPI Adjustments to Basic Rent. The Basic Rent shall
be subject to adjustment, in the manner hereinafter set forth, for increases in
the index known as United States

 



--------------------------------------------------------------------------------


Department of Labor, Bureau of Labor Statistics, Consumer Price Index, All Urban
Consumers, United States City Average, All Items, (1982-84=100) (“CPI”) or the
successor index that most closely approximates the CPI. If the CPI shall be
discontinued with no successor or comparable successor index, Landlord and
Tenant shall attempt to agree upon a substitute index or formula, but if they
are unable to so agree, then the matter shall be determined by arbitration in
accordance with the rules of the American Arbitration Association then
prevailing in New York City. Any decision or award resulting from such
arbitration shall be final and binding upon Landlord and Tenant and judgment
thereon may be entered in any court of competent jurisdiction. In no event will
the Basic Rent as adjusted by the CPI adjustment be less than the Basic Rent in
effect for the three (3) year period immediately preceding such adjustment.

                  3.         Effective Dates of CPI Adjustments. Basic Rent
shall not be adjusted to reflect changes in the CPI until the third (3rd)
anniversary of the Basic Rent Payment Date on which the first full monthly
installment of Basic Rent during the Initial Term shall be due and payable (the
“First Full Basic Rent Payment Date”). As of the third (3rd) anniversary of the
First Full Basic Rent Payment Date and thereafter on the sixth (6th), ninth
(9th) and twelfth (12th) and, if the Initial Term is extended, on the fifteenth
(15th ), eighteenth (18th), twenty-first (21st), twenty-fourth (24th),
twenty-seventh (27th), thirtieth (30th) and thirty-second (32nd) anniversaries
of the First Full Basic Rent Payment Date, Basic Rent shall be adjusted to
reflect increases in the CPI (on a cumulative and compounded basis), during the
most recent three (3) year period immediately preceding each of the foregoing
dates (each such date being hereinafter referred to as the “Basic Rent
Adjustment Date”).

                  4.         Method of Adjustment for CPI Adjustment.

                           (a)         As of each Basic Rent Adjustment Date
when the average CPI determined in clause (i) below exceeds the Beginning CPI
(as defined in this Paragraph 4(a)), the Basic Rent in effect immediately prior
to the applicable Basic Rent Adjustment Date shall be multiplied by a fraction,
the numerator of which shall be the difference between (i) the average CPI for
the three (3) most recent calendar months (the “Prior Months”) ending prior to
such Basic Rent Adjustment Date for which the CPI has been published on or
before the forty-fifth (45th) day preceding such Basic Rent Adjustment Date and
(ii) the Beginning CPI, and the denominator of which shall be the Beginning CPI.
The product of such multiplication (on a cumulative and compounded basis) shall
be added to the Basic Rent in effect immediately prior to such Basic Rent
Adjustment Date. As used herein, “Beginning CPI” shall mean the average CPI for
the three (3) calendar months corresponding to the Prior Months, but occurring
three (3) years earlier. If the average CPI determined in clause (i) is the same
or less than the Beginning CPI, the Basic Rent will remain the same for the
ensuing three (3) year period.

                           (b)         Effective as of a given Basic Rent
Adjustment Date, Basic Rent payable under this Lease until the next succeeding
Basic Rent Adjustment Date shall be the Basic Rent in effect after the
adjustment provided for as of such Basic Rent Adjustment Date.

                           (c)         Notice of the new annual Basic Rent shall
be delivered to Tenant on or before the tenth (10th) day preceding each Basic
Rent Adjustment Date, but any failure to do so by Landlord shall not be or be
deemed to be a waiver by Landlord of Landlord’s rights to collect such sums.
Tenant shall pay to Landlord, within ten (10) days after a notice of the new

 



--------------------------------------------------------------------------------


annual Basic Rent is delivered to Tenant, all amounts due from Tenant, but
unpaid, because the stated amount as set forth above was not delivered to Tenant
at least ten (10) days preceding the Basic Rent Adjustment Date in question.  



--------------------------------------------------------------------------------


EXHIBIT E

ACQUISITION COST

1.       Roosevelt III Premises:

   Purchase Price   $ 13,500,000      Renovation Work   $ 6,950,000  
   Acquisition Fee   $ 963,613  

--------------------------------------------------------------------------------

   Total   $ 21,413,613  


2.       Supply Center Premises:

   Purchase Price   $ 7,600,000      Renovation Work   $ 0      Acquisition Fee
  $ 358,115  

--------------------------------------------------------------------------------

   Total   $ 7,958,115  


3.       Roosevelt D Premises:

   Purchase Price   $ 1,200,000      Renovation Work   $ 750,000  
   Acquisition Fee   $ 91,835  

--------------------------------------------------------------------------------

   Total   $ 2,041,835  


 

 



--------------------------------------------------------------------------------


EXHIBIT F

PERCENTAGE ALLOCATION OF BASIC RENT

   1.   Roosevelt III Premises     68.17 %    2.   Supply Center Premises    
25.33 %    3.   Roosevelt D Premises     6.50 %

--------------------------------------------------------------------------------

       Total     100 %


   



--------------------------------------------------------------------------------


EXHIBIT G

ROOSEVELT III CORE WORK

(See line item budget attached, as per AIA Standard Form of Agreement Between
Owner and Design/Builder, dated as of September 27, 2002 by and between
Landlord, as Owner and HC Beck, Ltd., as Design/Builder, with respect to the
Roosevelt III Core Work.

 



--------------------------------------------------------------------------------


HCBeck
Tampa, Florida
Project Cost Summary*

PROJECT:   Roosevelt Ill           TYPE OF BLDG:   Office   TYPE ESTIMATE: GMP  
TOTAL SF:   150,000           DATE:   Sept. 18, 2002               DESCRIPTION  
    TOTAL
AMOUNT  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    SITEWORK       $       22,000       LANDSCAPING & IRRIGATION      
$       90,000       CONCRETE       $       19,500       ROUGH CARPENTRY      
$         3,500       FINISH CARPENTRY       $       90,000       WATERPROOFING
& CAULKING       $         3,500       GLASS AND GLAZING       $     135,000    
  DOORS-FRAMES-HARDWARE       $       21,000       STUCCO       $     262,000  
    DRYWALL       $     210,000       ACOUSTICAL CEILINGS       $     225,000  
    CARPET       $       17,500       TILE       $       79,000       PAINT AND
WALLCOVERINGS       $       56,000       TOILET PARTITIONS / ACCESSORIES      
$       37,000       ELEVATORS       $     150,000       FIRE PROTECTION      
$     113,500       PLUMBING       $       85,000       HVAC       $     645,000
      ELECTRICAL       $     610,000       ARCHITECTURAL AND ENGINEERING FEES  
    $       96,520       LEGAL FEES       $       25,000       PERFORMANCE &
PAYMENT BONDS       $       32,000       BUILDERS RISK       $     117,000      
GENERAL CONDITIONS       $     250,000  

--------------------------------------------------------------------------------

    SUBTOTAL       $  3,395,020       DESIGN/BUILDER FEE (3.5%)      
$     118,826  

--------------------------------------------------------------------------------

    SUBTOTAL       $  3,513,846       CONTINGENCY (7%)       $     245,969  

--------------------------------------------------------------------------------

    SUBTOTAL       $  3,759,815       DEVELOPMENT MANAGEMENT FEE (4%)      
$     150,039  

--------------------------------------------------------------------------------

    PROJECT TOTAL       $  3,909,854                                TOTAL GMP
AMOUNT       $  3,909,854  



  Exclusions:


      1.   Threshold Inspections required by Building Department for Certificate
of Occupancy


      2.   Carpet at elevator lobbies only, carpet at office area will be
included under Tenant Improvements Agreement


      3.   Millwork at main lobby and elevator lobby will be included under
Tenant Improvements Agreement


    *   Design/Builder is providing the separate line item totals for budget
purposes only and is only guaranteeing the Total GMP Amount.


 



--------------------------------------------------------------------------------


DAN (FL) QRS 15-7, INC.
c/o W.P. Carey & Co. LLC
50 Rockefeller Plaza
Second Floor
New York, NY 10020

  September 27, 2002  



Danka Office Imaging Company
11201 Danka Circle North
St. Petersburg, Florida 33716

Re:   Lease Agreement, dated as of September 27, 2002, between DAN (FL) QRS
15-7, INC. and DANKA OFFICE IMAGING COMPANY (the “Lease”)

Ladies and Gentlemen:

                  Pursuant to Paragraph 6 of the above-referenced Lease, each
payment of Basic Rent in the amount of $217,800 shall, until further notice, be
made to Landlord (as defined in the Lease) at its address set forth above in the
manner and by the date specified in Paragraph 6.

                  Terms not otherwise defined in this letter shall have the
meanings ascribed to such terms in the Lease. If the payment of Basic Rent is
made in Federal Funds, the payment should be made in accordance with the
following wiring instructions:

  JP MORGAN Chase Bank
New York, New York 10081
ABA #021000021
For the Account of: QRS 15 Paying Agreement
Account # 30480091
Ref: Danka


                  If you have any questions with respect to this procedure,
please call Alistair Calvert at (212) 492-1100.

    Very truly yours,

DAN (FL) QRS 15-7, INC.       By:  /s/ ILLEGIBLE

--------------------------------------------------------------------------------

      Title:  Vice President


 